EXHIBIT 10.1
AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
among
MEDICAL PROPERTIES TRUST, INC.
MPT OPERATING PARTNERSHIP, L.P.,
as Borrower,
The Several Lenders from Time to Time Parties Hereto,
KEYBANK NATIONAL ASSOCIATION,
as Syndication Agent,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of April 26, 2011
J.P. MORGAN SECURITIES LLC AND KEYBANC CAPITAL MARKETS INC.,
as Joint Lead Arrangers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS
    1  
1.1 Defined Terms
    1  
1.2 Other Definitional Provisions
    24  
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
    24  
2.1 [Reserved]
    24  
2.2 [Reserved]
    25  
2.3 [Reserved]
    25  
2.4 Revolving Commitments
    25  
2.5 Procedure for Revolving Loan Borrowing
    25  
2.6 Swingline Commitment
    26  
2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans
    26  
2.8 Commitment Fees, etc
    28  
2.9 Termination or Reduction of Revolving Commitments
    28  
2.10 Optional Prepayments
    28  
2.11 Repayment of Loans
    29  
2.12 Conversion and Continuation Options
    29  
2.13 Limitations on Eurodollar Tranches
    30  
2.14 Interest Rates and Payment Dates
    30  
2.15 Computation of Interest and Fees
    30  
2.16 Inability to Determine Interest Rate
    31  
2.17 Pro Rata Treatment and Payments
    31  
2.18 Requirements of Law
    33  
2.19 Taxes
    34  
2.20 Indemnity
    36  
2.21 Change of Lending Office
    36  
2.22 Replacement of Lenders
    36  
2.23 Incremental Commitments
    37  
2.24 Defaulting Lenders
    38  
SECTION 3. LETTERS OF CREDIT
    40  
3.1 L/C Commitment
    40  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
3.2 Procedure for Issuance of Letter of Credit
    40  
3.3 Fees and Other Charges
    41  
3.4 L/C Participations
    41  
3.5 Reimbursement Obligation of the Borrower
    42  
3.6 Obligations Absolute
    42  
3.7 Letter of Credit Payments
    43  
3.8 Applications
    43  
SECTION 4. REPRESENTATIONS AND WARRANTIES
    43  
4.1 Financial Condition
    43  
4.2 No Change
    44  
4.3 Existence; Compliance with Law
    44  
4.4 Power; Authorization; Enforceable Obligations
    44  
4.5 No Legal Bar
    45  
4.6 Litigation
    45  
4.7 No Default
    45  
4.8 Ownership of Property; Liens
    45  
4.9 Intellectual Property
    45  
4.10 Taxes
    45  
4.11 Federal Regulations
    46  
4.12 Labor Matters
    46  
4.13 ERISA
    46  
4.14 Investment Company Act; Other Regulations
    46  
4.15 Subsidiaries
    46  
4.16 Use of Proceeds
    47  
4.17 Environmental Matters
    47  
4.18 Accuracy of Information, etc
    48  
4.19 [Reserved]
    48  
4.20 Solvency
    48  
4.21 Certain Documents
    48  
4.22 Status of Holdings
    49  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 5. CONDITIONS PRECEDENT
    49  
5.1 Conditions to Initial Extension of Credit
    49  
5.2 Conditions to Each Extension of Credit
    51  
SECTION 6. AFFIRMATIVE COVENANTS
    51  
6.1 Financial Statements
    51  
6.2 Certificates; Other Information
    52  
6.3 Payment of Obligations
    53  
6.4 Maintenance of Existence; Compliance
    53  
6.5 Maintenance of Property; Insurance
    53  
6.6 Inspection of Property; Books and Records; Discussions
    54  
6.7 Notices
    54  
6.8 Environmental Laws
    55  
6.9 Distributions in the Ordinary Course
    55  
6.10 Additional Guarantors; Additional Unencumbered Properties
    55  
6.11 Notices of Asset Sales, Encumbrances or Dispositions
    56  
6.12 Maintenance of Ratings
    57  
6.13 Use of Proceeds
    57  
6.14 Initial Unencumbered Properties
    57  
SECTION 7. NEGATIVE COVENANTS
    57  
7.1 Financial Condition Covenants
    57  
7.2 Indebtedness
    59  
7.3 Liens
    60  
7.4 Fundamental Changes
    60  
7.5 Disposition of Property
    61  
7.6 Restricted Payments
    61  
7.7 [Reserved]
    62  
7.8 Investments
    62  
7.9 Optional Payments and Modifications of Certain Debt Instruments
    62  
7.10 Transactions with Affiliates
    62  
7.11 Sales and Leasebacks
    62  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
7.12 Swap Agreements
    63  
7.13 Changes in Fiscal Periods
    63  
7.14 Negative Pledge Clauses
    63  
7.15 Clauses Restricting Subsidiary Distributions
    63  
7.16 Lines of Business
    64  
 
       
SECTION 8. EVENTS OF DEFAULT
    64  
 
       
SECTION 9. THE AGENTS
    68  
9.1 Appointment
    68  
9.2 Delegation of Duties
    68  
9.3 Exculpatory Provisions
    68  
9.4 Reliance by Administrative Agent
    69  
9.5 Notice of Default
    69  
9.6 Non-Reliance on Agents and Other Lenders
    69  
9.7 Indemnification
    70  
9.8 Agent in Its Individual Capacity
    70  
9.9 Successor Administrative Agent
    70  
9.10 Syndication Agent
    71  
SECTION 10. MISCELLANEOUS
    71  
10.1 Amendments and Waivers
    71  
10.2 Notices
    72  
10.3 No Waiver; Cumulative Remedies
    73  
10.4 Survival of Representations and Warranties
    73  
10.5 Payment of Expenses and Taxes
    73  
10.6 Successors and Assigns; Participations and Assignments
    74  
10.7 Adjustments; Set-off
    78  
10.8 Counterparts
    78  
10.9 Severability
    78  
10.10 Integration
    78  
10.11 Governing Law
    79  
10.12 Submission To Jurisdiction; Waivers
    79  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
10.13 Acknowledgements
    79  
10.14 Releases of Guarantees and Liens
    80  
10.15 Confidentiality
    80  
10.16 WAIVERS OF JURY TRIAL
    80  
10.17 USA PATRIOT Act
    81  
10.18 Transitional Arrangements
    81  

-v-



--------------------------------------------------------------------------------



 



      SCHEDULES:    
EGL
  Eligible Ground Leased Property
ES
  Excluded Subsidiaries
PUP
  Pooled Unencumbered Properties
UP
  Expiring Leases
1.1A
  Commitments
3.1(a)
  Existing Letters of Credit
4.4
  Consents, Authorizations, Filings and Notices
4.15
  Subsidiaries
4.23(a)
  Properties
4.23(b)
  Unencumbered Properties at Closing
4.23(c)
  Initial Unencumbered Properties
7.2(d)
  Existing Indebtedness
7.3(f)
  Existing Liens

      EXHIBITS:    
A
  Form of Guarantee Agreement
B
  Form of Compliance Certificate
C
  Form of Closing Certificate
D
  Form of Assignment and Assumption
E
  Form of Borrowing Request
F
  Form of Exemption Certificate

 



--------------------------------------------------------------------------------



 



               AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Agreement”), dated as of April 26, 2011, among MEDICAL PROPERTIES TRUST, INC.,
a Maryland corporation (“Holdings”), MPT OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), KEYBANK NATIONAL ASSOCIATION, as syndication agent (in such
capacity, the “Syndication Agent”), and JPMORGAN CHASE BANK, N.A., as
administrative agent.
     WHEREAS, Holdings, the Borrower, JPMorgan Chase Bank, N.A., as
administrative agent, and the lenders party thereto have entered into a
Revolving Credit and Term Loan Agreement dated as of May 17, 2010, as amended to
date (the “Existing Credit Agreement”); and
     WHEREAS, the Borrower wishes to repay the revolving and term loan
outstandings and cancel the term loan facility under the Existing Credit
Agreement and the parties wish to amend and restate the Existing Credit
Agreement in its entirety.
     The parties hereto hereby agree to amend and restate the Existing Credit
Agreement in its entirety as follows:
SECTION 1. DEFINITIONS
     1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
               “2008 Exchangeable Senior Note Indenture”: the Indenture dated as
of March 26, 2008 entered into by the Borrower and Holdings in connection with
the issuance of the 2008 Exchangeable Senior Notes in the principal amount of
$82,000,000, together with all instruments and other agreements entered into by
Borrower or Holdings in connection therewith.
               “2008 Exchangeable Senior Notes”: the exchangeable senior notes
issued by Borrower pursuant to the 2008 Exchangeable Senior Note Indenture.
               “2011 Senior Unsecured Indenture”: the Indenture dated as of
April 26, 2011 entered into by the Borrower and MPT Finance Corp. in connection
with the issuance of the 2011 Senior Unsecured Notes in the principal amount of
$450,000,000, together with all instruments and other agreements entered into by
the Borrower and MPT Finance Corp. in connection therewith.
               “2011 Senior Unsecured Notes”: the 6.875% Notes issued by the
Borrower pursuant to the 2011 Senior Unsecured Note Indenture.
               “ABR”: for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1% and (c) the Eurodollar Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the avoidance of doubt, the Eurodollar
Rate for any day shall be based on the rate appearing on Page LIBOR 01 of the
Reuters screen (or on

 



--------------------------------------------------------------------------------



 



any successor or substitute page of such page) at approximately 11:00 a.m.
London time on such day. For purposes hereof: “Prime Rate” shall mean the rate
of interest per annum publicly announced from time to time by JPMorgan Chase
Bank, N.A. as its prime rate in effect at its principal office in New York City
(the Prime Rate not being intended to be the lowest rate of interest charged by
JPMorgan Chase Bank, N.A. in connection with extensions of credit to debtors).
Any change in the ABR due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate, respectively.
               “ABR Loans”: Loans the rate of interest applicable to which is
based upon the ABR.
               “Adjusted NOI”: for any fiscal period, the NOI (or pro rata share
of NOI from any Real Property owned by an unconsolidated Subsidiary or joint
venture of the Borrower) from any Real Property and adjusted to remove the
effect of recognizing rental income on a straight-line basis over the applicable
lease term.
               “Adjustment Date”: as defined in the definition of “Pricing
Grid”.
               “Administrative Agent”: JPMorgan Chase Bank, N.A., together with
its affiliates, as the arranger of the Commitments and as the administrative
agent for the Lenders under this Agreement and the other Loan Documents,
together with any of its successors.
               “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
               “Agents”: the collective reference to the Syndication Agent and
the Administrative Agent.
               “Agreement”: as defined in the preamble hereto.
               “Applicable Margin”: for each Type of Loan, the rate per annum
set forth in the Pricing Grid.
               “Application”: an application, in such form as the Issuing Lender
may specify from time to time, requesting the Issuing Lender to issue a Letter
of Credit.
               “Approved Fund”: as defined in Section 10.6(b).
               “Assignee”: as defined in Section 10.6(b).
               “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit D.

-2-



--------------------------------------------------------------------------------



 



               “Assumed Mortgage Secured Indebtedness”: any Mortgage Secured
Indebtedness on any Real Property that was existing at the time of the
acquisition of such Real Property by the Borrower or one of its Subsidiaries and
that was not created in anticipation of such acquisition, but excluding any
renewals, extensions or refinancings thereof.
               “Available Revolving Commitment”: as to any Revolving Lender at
any time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding; provided, that in calculating any Lender’s Revolving
Extensions of Credit for the purpose of determining such Lender’s Available
Revolving Commitment pursuant to Section 2.8(a), the aggregate principal amount
of Swingline Loans then outstanding shall be deemed to be zero.
               “Bankruptcy Event”: with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
               “Benefitted Lender”: as defined in Section 10.7(a).
               “Board”: the Board of Governors of the Federal Reserve System of
the United States (or any successor).
               “Borrower”: as defined in the preamble hereto.
               “Borrowing Date”: any Business Day specified by the Borrower as a
date on which the Borrower requests the relevant Lenders to make Loans
hereunder.
               “Business”: as defined in Section 4.17(b).
               “Business Day”: a day other than a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by law to
close, provided, that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
               “Capital Expenditures”: for any period, with respect to any
Person, the aggregate of all expenditures by such Person and its Subsidiaries
for the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements,

-3-



--------------------------------------------------------------------------------



 



capitalized repairs and improvements during such period) that should be
capitalized under GAAP on a consolidated balance sheet of such Person and its
Subsidiaries.
               “Capital Lease Obligations”: as to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
               “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
               “Cash Equivalents”: (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.
               “Change of Law”: the occurrence, after the date of this Agreement
(or with respect to any Lender, if later, the date on which such Lender becomes
a Lender), of any of the following: (a) the adoption or taking effect of any
Requirement of Law, (b) any change in any Requirement of Law or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline or directive

-4-



--------------------------------------------------------------------------------



 



(whether or not having the force of law) by any Governmental Authority;
provided, however, that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a “Change of Law”, regardless of the date enacted, adopted
or issued.
               “Closing Date”: the date hereof.
               “Code”: the Internal Revenue Code of 1986, as amended from time
to time.
               “Commitment”: as to any Lender, the Revolving Commitment of such
Lender.
               “Commitment Fee Rate”: for any calendar quarter (a) 0.50% per
annum if the average daily Revolving Commitment Utilization Percentage for such
quarter is less than 50% and (b) 0.375% per annum if the average daily Revolving
Commitment Utilization Percentage for such quarter is greater than or equal to
50%.
               “Commonly Controlled Entity”: an entity, whether or not
incorporated, that is under common control with the Borrower within the meaning
of Section 4001 of ERISA or is part of a group that includes the Borrower and
that is treated as a single employer under Section 414(b), (c), (m) or (o) of
the Code.
               “Compliance Certificate”: a certificate duly executed by a
Responsible Officer substantially in the form of Exhibit B.
               “Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.18, 2.19, 2.20 or 10.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.
               “Confidential Information Memorandum”: the Confidential
Information Memorandum dated April, 2011 and furnished to certain Lenders.
               “Consolidated Tangible Net Worth”: as of any date of
determination for Holdings and its Subsidiaries on a consolidated basis,
consolidated shareholder’s equity (as reported on the consolidated balance sheet
of Holdings in accordance with GAAP) minus assets of Holdings and its
Subsidiaries that are considered to be intangible assets under GAAP (other than
SFAS 141 Intangibles).
               “Construction-in-Process”: cash expenditures for land and
improvements with respect to Development Properties determined in accordance
with GAAP.

-5-



--------------------------------------------------------------------------------



 



               “Continuing Directors”: the directors of Holdings on the Closing
Date, and each other director, if, in each case, such other director’s
nomination for election or appointment to the board of directors of Holdings is
made by, or at the direction of, at least 66-2/3% of the then Continuing
Directors.
               “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
               “Control Investment Affiliate”: as to any Person, any other
Person that (a) directly or indirectly, is in control of, is controlled by, or
is under common control with, such Person and (b) is organized by such Person
primarily for the purpose of making equity or debt investments in one or more
companies. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.
               “Credit Party”: the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender.
               “Default”: any of the events specified in Section 8, whether or
not any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
               “Defaulting Lender”: any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, (d) has become the subject of a
Bankruptcy Event or (e) is the Subsidiary of a Parent that has become the
subject of a Bankruptcy Event.
               “Development Property”: a Real Property owned by the Borrower or
one of its Subsidiaries on which the construction of a medical office building
of a type consistent with the Borrower’s business strategy has commenced and is
continuing without interruption of

-6-



--------------------------------------------------------------------------------



 



construction for more than sixty (60) consecutive days. Such Real Property shall
be treated as a Development Property until construction is completed and a
certificate of occupancy (or its equivalent in the applicable jurisdiction) has
been issued.
               “Disposition”: with respect to any property, any sale, lease,
sale and leaseback, assignment, conveyance, transfer, or other disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.
               “Dollars” and “$”: dollars in lawful currency of the United
States.
               “Domestic Subsidiary”: any Subsidiary of the Borrower organized
under the laws of any jurisdiction within the United States.
               “EBITDA”: for any fiscal period for any Person, consolidated net
income (or loss) before interest, taxes, depreciation and amortization,
calculated for such period on a consolidated basis in conformity with GAAP,
excluding gains and losses from extraordinary items, non-recurring items,
write-offs of straight-line rent related to sold assets, asset sales or
write-ups/write-downs and forgiveness of indebtedness.
               “EBITDAR”: for any fiscal period for any Person, EBITDA of such
Person plus rent or operating lease expense of such Person, calculated for such
period on a consolidated basis in conformity with GAAP. For purposes of
calculating the Lease Coverage Ratio, EBITDA as used herein shall be adjusted to
add back a management fee for Unencumbered Properties operated by Prime
Healthcare Services and its affiliates in an amount equal to 7% of the revenues
of such Unencumbered Properties.
               “Eligible Assignee”: (a) a Lender or any Affiliate or Approved
Fund of such Lender, or (b) a bank, trust company, finance company, insurance
company or any other Person that is regularly engaged in making, purchasing or
investing in loans of a type similar to the Loans; provided that,
notwithstanding the foregoing, “Eligible Assignee” shall not include
(x) Holdings, the Borrower or any of their respective Subsidiaries or
Affiliates, (y) any natural person or (z) any Defaulting Lender.
               “Environmental Laws”: any and all foreign, Federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
               “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
               “Eurodollar Base Rate”: with respect to each day during each
Interest Period pertaining to a Eurodollar Loan, the rate per annum determined
on the basis of the rate for deposits in Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
Page LIBOR 01 of the Reuters screen as of 11:00 A.M., London time, two Business
Days prior to the beginning of such Interest Period. In the event that such rate
does not appear on Page LIBOR 01 of the Reuters screen (or otherwise on such
screen), the

-7-



--------------------------------------------------------------------------------



 



“Eurodollar Base Rate” shall be determined by reference to the successor to such
service or such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.
               “Eurodollar Loans”: Loans the rate of interest applicable to
which is based upon the Eurodollar Rate.
               “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, an interest rate per annum (rounded
upward to the nearest 1/100th of 1%) equal to (a) the Eurodollar Base Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
               “Eurodollar Tranche”: the collective reference to Eurodollar
Loans the then current Interest Periods with respect to all of which begin on
the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).
               “Event of Default”: any of the events specified in Section 8,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.
               “Excluded Foreign Subsidiary”: any Foreign Subsidiary.
               “Excluded Subsidiaries”: the Subsidiaries of the Borrower listed
on Schedule ES attached hereto, as such Schedule ES may be updated by a
Responsible Officer of the Borrower to include (a) any Subsidiary acquired
pursuant to an acquisition permitted hereunder which is financed with secured
Indebtedness incurred pursuant to Section 7.2(f) and each Subsidiary thereof
that guarantees such Indebtedness (in each case to the extent that guaranteeing
the Obligations is prohibited by such Indebtedness), (b) any Subsidiary of an
Excluded Subsidiary and (c) any Subsidiary that is not wholly-owned by the
Borrower, is acquired pursuant to an acquisition permitted hereunder, and is
prohibited by its organizational documents from giving a guaranty of the
Obligations; provided that each such Subsidiary shall cease to be an Excluded
Subsidiary hereunder if such secured Indebtedness is repaid or becomes unsecured
or if such Subsidiary ceases to guarantee such secured Indebtedness or if such
Subsidiary ceases to be prohibited from giving a guaranty, as applicable.
               “Existing Credit Agreement”: as defined in the recitals hereto.
               “Federal Funds Effective Rate”: for any day, the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by JPMorgan Chase Bank,
N.A. from three federal funds brokers of recognized standing selected by it.

-8-



--------------------------------------------------------------------------------



 



               “Fee Payment Date”: the first Business Day following the last day
of each March, June, September and December and the last day of the Revolving
Commitment Period.
               “Foreign Subsidiary”: any Subsidiary of the Borrower that is not
a Domestic Subsidiary.
               “Funding Date”: the date on which the conditions precedent set
forth in Section 5.1 shall have been satisfied (or waived in accordance with
Section 10.1).
               “Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.
               “GAAP”: generally accepted accounting principles in the United
States as in effect from time to time, except that for purposes of Section 7.1,
GAAP shall be determined on the basis of such principles in effect on the date
hereof and consistent with those used in the preparation of the most recent
audited financial statements referred to in Section 4.1(b). In the event that
any “Accounting Change” (as defined below) shall occur and such change results
in a change in the method of calculation of financial covenants, standards or
terms in this Agreement, then the Borrower and the Administrative Agent agree to
enter into negotiations in order to amend such provisions of this Agreement so
as to reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
               “Governmental Authority”: any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
               “Group Members”: the collective reference to Holdings, the
Borrower and their respective Subsidiaries.
               “Guarantee Agreement”: the Guarantee Agreement to be executed and
delivered by Holdings, the Borrower and each Subsidiary Guarantor, substantially
in the form of Exhibit A.
               “Guarantee Obligation”: as to any Person (the “guaranteeing
person”), any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing Person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of

-9-



--------------------------------------------------------------------------------



 



credit) that guarantees or in effect guarantees, any Indebtedness, leases,
dividends or other obligations (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
               “Guarantors”: the collective reference to Holdings and the
Subsidiary Guarantors.
               “Holdings”: as defined in the preamble hereto.
               “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above, (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, (j) all obligations under so-called forward equity purchase
contracts to the extent such obligations are not payable solely in equity
interests, (k) all obligations in respect of any so-called “synthetic lease”
(i.e., a lease of property which is treated as an operating lease under GAAP and
as a loan for U.S. income tax purposes) and (l) such obligor’s liabilities,
contingent or otherwise of the type set forth in (a) through (h) above, under
any joint-

-10-



--------------------------------------------------------------------------------



 



venture, limited liability company or partnership agreement, and (m) all
obligations of such Person in respect of Swap Agreements, valued at the Swap
Termination Value thereof. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
               “Initial Unencumbered Properties”: as defined in Section 4.23.
               “Insolvency”: with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of Section 4245 of
ERISA.
               “Insolvent”: pertaining to a condition of Insolvency.
               “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
               “Interest Expense”: for any fiscal period, an amount equal to the
sum of the following with respect to all Total Indebtedness: (i) total interest
expense, accrued in accordance with GAAP, plus (ii) all capitalized interest
determined in accordance with GAAP, plus (iii) the amortization of deferred
financing costs (including the Borrower’s pro rata share thereof for
unconsolidated Subsidiaries and joint ventures).
               “Interest Payment Date”: (a) as to any ABR Loan (other than any
Swingline Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurodollar Loan having an Interest Period of three months or less,
the last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Loan (other than any Revolving Loan
that is an ABR Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be repaid.
               “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the

-11-



--------------------------------------------------------------------------------



 



then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:
        (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
        (ii) the Borrower may not select an Interest Period that would extend
beyond the Revolving Termination Date;
        (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
        (iv) the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
               “Investments”: as defined in Section 7.8.
               “Issuing Lender”: JPMorgan Chase Bank, N.A. or any affiliate
thereof, in its capacity as issuer of any Letter of Credit.
               “L/C Commitment”: the amount that is ten percent (10%) of the
Total Revolving Commitments then in effect.
               “L/C Exposure”: at any time, the sum of the L/C Obligations at
such time. Except to the extent that the L/C Exposure of a Defaulting Lender has
been reallocated in accordance with Section 2.24(c), the L/C Exposure of any
Revolving Lender shall be its Revolving Percentage of the total L/C Exposure at
such time.
               “L/C Obligations”: at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding
Letters of Credit and (b) the aggregate amount of drawings under Letters of
Credit that have not then been reimbursed pursuant to Section 3.5.
               “L/C Participants”: the collective reference to all the Revolving
Lenders other than the Issuing Lender.
               “Lease Coverage Ratio”: for any person or property for any
period, the ratio of EBITDAR for such person or property for such period to the
aggregate rent payable under leases with respect to such person or property for
such period.
               “Lenders”: as defined in the preamble hereto; provided, that
unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.

-12-



--------------------------------------------------------------------------------



 



               “Letters of Credit”: as defined in Section 3.1(a).
               “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).
               “Loan”: any loan made by any Lender pursuant to this Agreement.
               “Loan Documents”: this Agreement, the Guarantee Agreement, the
Notes, any document granting a Lien on cash collateral pursuant to Section 8,
the fee agreements described in Section 2.8(b), and any amendment, waiver,
supplement or other modification to any of the foregoing.
               “Loan Parties”: each Group Member that is a party to a Loan
Document.
               “Material Adverse Effect”: a material adverse effect on (a) the
business, property, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
               “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.
               “Moody’s”: as defined in the definition of Cash Equivalents.
               “Mortgage Note”: as defined in the definition of Total Asset
Value.
               “Mortgage Secured Indebtedness”: the portion of Total
Indebtedness which is secured by a mortgage Lien on Real Property.
               “Multiemployer Plan”: a Plan that is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.
               “Net Cash Proceeds”: in connection with any issuance or sale of
Capital Stock or any incurrence of Indebtedness, the cash proceeds received from
such issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.
               “Net Operating Income (“NOI”)”: for any fiscal period, and with
respect to any Real Property, the total rental and other operating income from
the operation of such Real Property after deducting all expenses and other
proper charges incurred by the Group Members in connection with the operation of
such Real Property during such fiscal period, including, without limitation,
property operating expenses paid by a Group Member and real estate taxes and bad
debt expenses paid by a Group Member, but before payment or provision for Total

-13-



--------------------------------------------------------------------------------



 



Fixed Charges, income taxes, and depreciation, amortization, and other non-cash
expenses of a Group Member, all as determined in accordance with GAAP. In the
case of Real Property owned by Affiliates of the Borrower which are not
wholly-owned by the Borrower, Net Operating Income shall be reduced by the
amount of cash flow of such Affiliate allocated for distribution to the other
owners of such Affiliate.
               “Non-Excluded Taxes”: as defined in Section 2.19(a).
               “Non-U.S. Lender”: as defined in Section 2.19(d).
               “Normalized Adjusted FFO”: for any fiscal period, “funds from
operations” (or “FFO”) of the Group Members as defined in accordance with
resolutions adopted by the Board of Governors of the National Association of
Real Estate Investment Trusts as in effect from time to time; provided that FFO
shall (a) be based on net income after payment of distributions to holders of
preferred partnership units in the Borrower and distributions necessary to pay
holders of preferred stock of Holdings and (b) at all times exclude (i) charges
for impairment losses, (ii) stock-based compensation, (iii) write-offs or
reserves of straight-line rent related to sold assets, (iv) amortization of debt
costs and (v) non-recurring charges.
               “Notes”: the collective reference to any promissory note
evidencing Loans.
               “Obligations”: the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.
               “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
               “Parent”: with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
               “Participant”: as defined in Section 10.6(c).
               “PBGC”: the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA (or any successor).
               “Permitted Investments”:

-14-



--------------------------------------------------------------------------------



 



  (a)   Investments made by the Borrower or the Subsidiaries as a result of
consideration received in connection with any disposition or transfer of assets
permitted under Section 7.5;     (b)   extensions of trade credit in the
ordinary course of business;     (c)   Investments in cash and Cash Equivalents;
    (d)   Guarantee Obligations permitted by Section 7.2;     (e)   loans and
advances to employees of any Group Member in the ordinary course of business
(including for travel, entertainment and relocation expenses) in an aggregate
amount for all Group Members not to exceed $1,000,000 at any one time
outstanding.     (f)   Investments received in satisfaction of judgments or in
settlements of debt or compromises of obligations incurred in the ordinary
course of business;     (g)   Investments in tenants in an aggregate amount not
to exceed the greater of (x) $150,000,000 and (y) 10% of Total Asset Value at
any one time outstanding, so long as no Event of Default has occurred and is
continuing, or would occur after giving effect thereto;     (h)   obligations
under Swap Agreements otherwise permitted under this Agreement;     (i)  
intercompany Investments by any Group Member in the Borrower or any Person that,
prior to such investment, is a Wholly-Owned Subsidiary Guarantor;     (j)   any
Investment consisting of prepaid expenses, negotiable instruments held for
collection and lease, endorsements for deposit or collection in the ordinary
course of business, utility or workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;     (k)   Investments in Subsidiaries (other than
Wholly-Owned Subsidiary Guarantors) and joint ventures in an aggregate amount
not to exceed the greater of $75,000,000 and 5.0% of Total Asset Value (net of,
with respect to the Investment in any particular Person, the cash return thereon
received after the Closing Date as a result of any sale for cash, repayment,
redemption, liquidating distribution or other cash realization, not to exceed
the amount of Investments in such Person made after the Closing Date in reliance
on this clause), so long as no Event of Default has occurred and is continuing,
or would occur after giving effect thereto;     (l)   Investments consisting of
acquisitions of real property or Mortgage Notes receivable (including any such
acquisitions effected through acquisition,

-15-



--------------------------------------------------------------------------------



 



      merger, or consolidation of a Person that will become a Subsidiary)
consistent with the Borrower’s business strategy, so long as no Event of Default
has occurred and is continuing, or would occur after giving effect thereto; and
    (m)   additional Investments not to exceed the greater of (x) $75,000,000
and (y) 5.0% of Total Asset Value at any time outstanding, so long as no Event
of Default has occurred and is continuing, or would occur after giving effect
thereto.

               “Person”: an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.
               “Plan”: at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is at such time (or, if such plan were terminated at such time, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
               “Pooled Unencumbered Properties”: the Unencumbered Properties
consisting of (a) as of the Closing Date, those properties set forth on
Schedule PUP for which the underlying leases relating to such properties are
cross-defaulted, and (b) after the Closing Date, such other additional or
replacement Unencumbered Properties for which the underlying leases relating to
such properties are cross-defaulted and which are reasonably acceptable to the
Administrative Agent for addition to Schedule PUP from time to time.
               “Pricing Grid”: the table set forth below.

                      Applicable Margin               for Revolving Loans    
Applicable Margin       which are Eurodollar     for Revolving Loans   Total
Leverage Ratio   Loans     which are ABR Loans  
<40%
    2.60 %     1.60 %
≥40% and <50%
    2.85 %     1.85 %
≥50% and <55%
    3.10 %     2.10 %
≥55%
    3.40 %     2.40 %

               For the purposes of the Pricing Grid, changes in the Applicable
Margin resulting from changes in the Total Leverage Ratio shall become effective
on the date (the “Adjustment Date”) that is three Business Days after the date
on which financial statements are delivered to the Lenders pursuant to
Section 6.1 and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 6.1, then, until the
date that is three Business Days after the date on which such financial
statements are delivered, the highest rate set forth in each column of the
Pricing Grid shall apply. In addition, at all times while an Event of Default
shall have

-16-



--------------------------------------------------------------------------------



 



occurred and be continuing, the highest rate set forth in each column of the
Pricing Grid shall apply. Each determination of the Total Leverage Ratio
pursuant to the Pricing Grid shall be made in a manner consistent with the
determination thereof pursuant to Section 7.1.
               “Projections”: as defined in Section 6.2(b).
               “Properties”: as defined in Section 4.17(a).
               “Real Property”: any real property owned or ground-leased by a
Group Member.
               “Recourse Mortgage Secured Indebtedness”: Mortgage Secured
Indebtedness which is recourse to the obligor thereunder.
               “Refunded Swingline Loans”: as defined in Section 2.7.
               “Register”: as defined in Section 10.6(b).
               “Regulation U”: Regulation U of the Board as in effect from time
to time.
               “Reimbursement Obligation”: the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
               “REIT”: a domestic trust or corporation that qualifies as a real
estate investment trust under the provisions of §856, et. seq. of the Code or
any successor provisions.
               “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
               “Reportable Event”: any of the events set forth in Section
4043(c) of ERISA, other than those events as to which the thirty (30) day notice
period is waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of
PBGC Reg. § 4043.
               “Required Lenders”: at any time, subject to Section 2.24(b), the
holders of more than sixty percent (60%) of the Total Revolving Commitments then
in effect or, if the Revolving Commitments have been terminated, the Total
Revolving Extensions of Credit then outstanding.
               “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
               “Responsible Officer”: the chief executive officer, president,
chief financial officer or chief operating officer of Holdings, the sole member
of the general partner of the Borrower, but in any event, with respect to
financial matters, the chief financial officer of Holdings, the sole member of
the general partner of the Borrower.
               “Restricted Payments”: as defined in Section 7.6.

-17-



--------------------------------------------------------------------------------



 



               “Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Revolving Commitment” opposite such Lender’s
name on Schedule 1.1A or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof, including Section 2.23. The original amount of the
Total Revolving Commitments is $330,000,000.
               “Revolving Commitment Period”: the period from and including the
Funding Date to the Revolving Termination Date.
               “Revolving Commitment Utilization Percentage”: on any date, the
percentage equal to a fraction (a) the numerator of which is the Total Revolving
Extensions of Credit and (b) the denominator of which is the Total Revolving
Commitments; provided that in calculating the Total Revolving Extensions of
Credit for purposes of Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
               “Revolving Extensions of Credit”: as to any Revolving Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.
               “Revolving Lender”: each Lender that has a Revolving Commitment
or that holds Revolving Loans.
               “Revolving Loans”: as defined in Section 2.4(a).
               “Revolving Percentage”: as to any Revolving Lender at any time,
the percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitments; provided that in the case of Section 2.24 when a
Defaulting Lender which is a Revolving Lender shall exist, “Revolving
Percentage” shall mean the percentage which such Lender’s Revolving Commitment
then constitutes of the Total Revolving Commitment (disregarding any Defaulting
Lender’s Revolving Commitment). With respect to any Revolving Lender whose
Revolving Commitments shall have expired or terminated, “Revolving Percentage”
shall mean the percentage which the aggregate principal amount of such Lender’s
Revolving Loans then outstanding constitutes of the aggregate principal amount
of the Revolving Loans then outstanding, provided, that, in the event that the
Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Extensions of Credit, the Revolving Percentages shall be determined in
a manner designed to ensure that the other outstanding Revolving Extensions of
Credit shall be held by the Revolving Lenders on a comparable basis.
               “Revolving Termination Date”: October 31, 2015.
               “S&P”: as defined in the definition of Cash Equivalents.
               “SEC”: the Securities and Exchange Commission, any successor
thereto and any analogous Governmental Authority.

-18-



--------------------------------------------------------------------------------



 



               “Senior Exchangeable Note Indenture”: the Indenture dated as of
November 6, 2006 entered into by the Borrower and Holdings in connection with
the issuance of the Senior Exchangeable Notes, together with all instruments and
other agreements entered into by the Borrower or Holdings in connection
therewith.
               “Senior Exchangeable Notes”: the senior exchangeable notes of the
Borrower issued pursuant to the Senior Exchangeable Note Indenture.
               “Senior Note Indenture”: the Indenture dated as of July 14, 2006
entered into by the Borrower and Holdings in connection with the issuance of the
Senior Notes, together with all instruments and other agreements entered into by
the Borrower or Holdings in connection therewith.
               “Senior Notes”: the senior notes of the Borrower issued pursuant
to the Senior Note Indenture.
               “Single Employer Plan”: any Plan that is covered by Title IV of
ERISA, but that is not a Multiemployer Plan.
               “Solvent”: when used with respect to any Person, means that, as
of any date of determination, (a) the amount of the “present fair saleable
value” of the assets of such Person will, as of such date, exceed the amount of
all “liabilities of such Person, contingent or otherwise”, as of such date, as
such quoted terms are determined in accordance with applicable federal and state
laws governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
               “Specified Change of Control”: a “Change of Control” or
“Designated Event” (or any other defined term having a similar purpose) as
defined in the Senior Note Indenture, the Senior Exchangeable Note Indenture or
the 2008 Senior Exchangeable Note Indenture.
               “Statutory Reserve Rate”: a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Eurodollar Rate, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to

-19-



--------------------------------------------------------------------------------



 



constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
               “Subsidiary”: as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.
               “Subsidiary Guarantor”: each Subsidiary of the Borrower other
than any Excluded Foreign Subsidiary and any Excluded Subsidiary.
               “Swap Agreement”: any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or any of its Subsidiaries shall be a “Swap
Agreement”.
               “Swap Obligations”: with respect to any Person, any and all
obligations of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Swap Agreement transaction.
               “Swap Termination Value”: in respect of any one or more Swap
Agreements, after taking into account the effect of any netting agreements
relating to such Swap Agreements (to the extent, and only to the extent, such
netting agreements are legally enforceable in a bankruptcy or insolvency
proceeding against the applicable counterparty obligor thereunder), (i) for any
date on or after the date such Swap Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (ii) for any date prior to the date referenced in preceding clause
(i), the amount(s) determined as the mark-to-market value(s) for such Swap
Agreements, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Agreements
(which may include a Lender or any Affiliate of a Lender).
               “Swingline Commitment”: the obligation of the Swingline Lender to
make Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at
any one time

-20-



--------------------------------------------------------------------------------



 



outstanding not to exceed the amount that is ten percent (10%) of the Total
Revolving Commitments then in effect.
               “Swingline Exposure”: at any time, the aggregate principal amount
of all Swingline Loans outstanding at such time. Except to the extent the
Swingline Exposure of a Defaulting Lender has been reallocated in accordance
with Section 2.24(c), the Swingline Exposure of any Revolving Lender shall be
its Revolving Percentage of the total Swingline Exposure at such time.
               “Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as
the lender of Swingline Loans.
               “Swingline Loans”: as defined in Section 2.6.
               “Swingline Participation Amount”: as defined in Section 2.7.
               “Syndication Agent” as defined in the preamble hereto.
               “Total Asset Value”: an amount equal to the sum, without
duplication, of (i) the undepreciated cost (after taking into account any
impairments) of all Real Properties that are 100% fee owned or ground-leased by
the Group Members (other than Development Properties), plus (ii) the pro-rata
share of the undepreciated cost (after taking into account any impairments) of
all Real Properties that are less than 100% fee owned or ground-leased by the
Group Members (other than Development Properties), plus (iii) unrestricted cash
and Cash Equivalents of the Group Members in excess of $10,000,000; provided
that, for purposes of calculating the Total Leverage Ratio, no such unrestricted
cash and Cash Equivalents will be added to Total Asset Value if such
unrestricted cash and Cash Equivalents have been deducted from Total
Indebtedness in the Total Leverage Ratio, plus (iv) the book value of (A) notes
receivable of the Group Members which are secured by mortgage Liens on real
estate and which are not more than 60 days past due or otherwise in default
after giving effect to applicable cure periods that has resulted in the
commencement of the exercise of remedies (“Mortgage Notes”) and (B) notes
receivable of Group Members (1) under which the obligor (or the guarantor
thereof) is the operator of a medical property for which a Group Member is the
lessor or mortgagee, (2) which are cross-defaulted to the lease or Mortgage Note
held by such Group Member, (3) which are not more than 60 days past due or
otherwise in default after giving effect to applicable cure periods, and
(4) which are set forth in a schedule provided to the Administrative Agent
(provided that not more than $50,000,000 of Total Asset Value may be
attributable to notes receivable described in this clause (B)), plus (v) the
book value (after taking into account any impairments) of
Construction-in-Process for all Development Properties (in an amount not to
exceed $50,000,000), all as determined on a consolidated basis in accordance
with GAAP.
               “Total EBITDA”: for any fiscal period, total EBITDA of the Group
Members and the Borrower’s pro rata share of EBITDA of unconsolidated
Subsidiaries and joint ventures of the Borrower.
               “Total Fixed Charges”: for any fiscal period, an amount equal to
the sum of (i) Interest Expense, (ii) regularly scheduled installments of
principal payable with respect to all

-21-



--------------------------------------------------------------------------------



 



Total Indebtedness (but excluding any balloon payments due at maturity), plus
(iii) all dividend payments due to the holders of any preferred shares of
beneficial interest of Holdings and all distributions due to the holders of any
limited partnership interests in the Borrower other than limited partner
distributions based on the per share dividend paid on the common shares of
beneficial interest of the Company (including the Borrower’s pro rata share
thereof for unconsolidated Subsidiaries and joint ventures).
               “Total Indebtedness”: all Indebtedness of the Group Members and
the Borrower’s pro rata share of all Indebtedness of unconsolidated Subsidiaries
and joint ventures of the Borrower.
               “Total Leverage Ratio”: as defined in Section 7.1(a).
               “Total Revolving Commitments”: at any time, the aggregate amount
of the Revolving Commitments then in effect.
               “Total Revolving Extensions of Credit”: at any time, the
aggregate amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
               “Transferee”: any Assignee or Participant.
               “Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.
               “Unencumbered Asset Value”: an amount equal to the sum without
duplication of (i) the undepreciated cost (after taking into account any
impairments) of those Unencumbered Properties (other than Development
Properties) that are 100% fee owned or ground leased by the Borrower or a
Guarantor, plus (ii) the pro rata share of the undepreciated cost (after taking
into account any impairments) of those Unencumbered Properties (other than
Development Properties) that are at least 90% owned by the Borrower, directly or
indirectly, plus (iii) the book value of unencumbered Mortgage Notes so long as
(A) the real estate securing such Mortgage Note meets the criteria for an
Unencumbered Property that is not a Development Property (other than clauses
(1), 3(a) and (7) of the definition thereof) and (B) such Mortgage Note is not
more than 60 days past due or otherwise in default after giving effect to
applicable cure periods that has resulted in the commencement of the exercise of
remedies, plus (iv) unrestricted cash and Cash Equivalents in excess of
$10,000,000, plus (v) the book value (after taking into account any impairments)
of Construction-in-Process for all Development Properties that are Unencumbered
Properties (in an amount not to exceed the lesser of $50,000,000 or 10% of
Unencumbered Asset Value), all, except for clause (ii), as determined on a
consolidated basis in accordance with GAAP;
provided that (A) not more than 25% of Unencumbered Asset Value shall be
attributable to Mortgage Notes, (B) not more than 25% of Unencumbered Asset
Value may be attributable to any single Unencumbered Property, (C) not more than
30% of Unencumbered Asset Value may be attributable to Unencumbered Properties
and Mortgage Notes for which a single Person is the tenant or obligor (and where
any tenant or obligor is a joint venture in which a Person holds an interest,
only such Person’s pro-rata share of the Unencumbered Asset Value attributable
to the Unencumbered Property or Mortgage Note owned by such joint venture shall
be counted against

-22-



--------------------------------------------------------------------------------



 



such Person for purposes of this clause (C)), (D) not more than 15% of
Unencumbered Asset Value may be attributable to Unencumbered Properties that are
not wholly-owned by the Borrower or a Guarantor, (E) not more than 10% of
Unencumbered Asset Value may be attributable to Unencumbered Properties that are
ground-leased by the Borrower or a Guarantor, and (F) not more than 15% of
Unencumbered Asset Value, in the aggregate, may be attributable to single
Unencumbered Properties that have a Lease Coverage Ratio for the most recent
four quarters of less than 1.50 to 1.0 or Pooled Unencumbered Properties which
have an aggregate Lease Coverage Ratio for the most recent four quarters of less
than 1.50 to 1.0.
               “Unencumbered NOI”: for any fiscal period, the sum of (a) the
total Adjusted NOI attributable to all Unencumbered Properties for such period
plus (b) the net income attributable to any unencumbered Mortgage Notes that are
included in the calculation of Unencumbered Asset Value.
               “Unencumbered Property”: any Real Property that meets each of the
following criteria as of the date of determination (with each such Real Property
that meets such criteria being treated as an Unencumbered Property herein):

  1.   Such Real Property is either (i) 100% fee owned or ground leased (with a
remaining term of at least 25 years (except for the Real Property described on
Schedule EGL which shall have a remaining ground lease term of at least
20 years) and the ability to qualify for financing under traditional long term
financing terms and conditions), by Borrower or a Guarantor or (ii) at least 90%
owned by the Borrower, directly or indirectly, so long as the Borrower controls
the sale and financing of such Real Property.

  2.   Such Real Property is improved with one or more completed medical
buildings of a type consistent with the Borrower’s business strategy, unless
such Real Property is a Development Property.

  3.   Such Real Property is not directly or indirectly subject to any Lien
(other than Liens permitted under clauses (a), (b), (c), (d), (e), (g) and
(h) of Section 7.3) or any negative pledge agreement or other agreement that
prohibits the creation of a Lien.

  4.   The representations in Section 4.17 are true with respect to such Real
Property.

  5.   The buildings and improvements on such Real Property are free of material
defects which would materially decrease the value of such Real Property.

  6.   Such Real Property is located in the United States.

  7.   Such Real Property is subject to a triple-net lease with a tenant, such
lease does not expire within the next 180 days, the tenant under such lease is
not in default in the payment of base rent after giving effect to applicable
cure periods, and such tenant is not in bankruptcy or similar insolvency
proceedings, unless such Real Property is a Development Property; provided, that
each Real Property described in Schedule UP that is subject to a triple-net
lease with a tenant that expires within 180 days of the Closing Date shall be
considered an Unencumbered Property.

               “United States”: the United States of America.

-23-



--------------------------------------------------------------------------------



 



               “Unsecured Indebtedness”: the outstanding principal amount of
Total Indebtedness that is not secured by a Lien on any Real Property, personal
property, equity interests or other assets.
               “Unsecured Interest Expense”: for any fiscal period, the amount
of Interest Expense on Unsecured Indebtedness. Unsecured Interest Expense shall
be equal to the greater of (i) the actual Interest Expense on the Unsecured
Indebtedness, and (ii) interest that would be payable on Unsecured Indebtedness
that bears interest at a variable rate assuming an interest rate of 8.0%.
               “Wholly Owned Subsidiary”: as to any Person, any other Person all
of the Capital Stock of which (other than directors’ qualifying shares required
by law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
               “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor
that is a Wholly Owned Subsidiary of the Borrower.
          1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
     (a) As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.
     (b) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
     (c) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
          2.1 [Reserved].

-24-



--------------------------------------------------------------------------------



 



     2.2 [Reserved].
     2.3 [Reserved].
     2.4 Revolving Commitments.
          (a) Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (“Revolving Loans”) to the
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Revolving Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.12.
          (b) Unless previously terminated, the Revolving Commitments shall
terminate on the Revolving Termination Date. The Borrower shall repay all
outstanding Revolving Loans on the Revolving Termination Date.
     2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under
the Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice in the form of Exhibit E (which notice must be received by the
Administrative Agent prior to 11:00 A.M., New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) one Business Day prior to the requested Borrowing Date, in the case of ABR
Loans) (provided that any such notice of a borrowing of ABR Loans to finance
payments required by Section 3.5 may be given not later than 10:00 A.M., New
York City time, on the date of the proposed borrowing), specifying (i) the
amount and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing
Date and (iii) in the case of Eurodollar Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Period
therefor, and certifying that the conditions set forth in Section 5.2 are
satisfied. Each borrowing under the Revolving Commitments shall be in an amount
equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple thereof
(or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; provided, that
the Swingline Lender may request, on behalf of the Borrower, borrowings under
the Revolving Commitments that are ABR Loans in other amounts pursuant to
Section 2.7. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof. Each
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 12:00 Noon, New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the

-25-



--------------------------------------------------------------------------------



 



Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.
     2.6 Swingline Commitment.
          (a) Subject to the terms and conditions hereof, the Swingline Lender
agrees to make a portion of the credit otherwise available to the Borrower under
the Revolving Commitments from time to time during the Revolving Commitment
Period by making swing line loans (“Swingline Loans”) to the Borrower; provided
that (i) the aggregate principal amount of Swingline Loans outstanding at any
time shall not exceed the Swingline Commitment then in effect (notwithstanding
that the Swingline Loans outstanding at any time, when aggregated with the
Swingline Lender’s other outstanding Revolving Loans, may exceed the Swingline
Commitment then in effect), (ii) the Borrower shall not request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available
Revolving Commitments would be less than zero and (iii) the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof. Swingline Loans shall be ABR Loans only.
          (b) The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Loan is
borrowed, the Borrower shall repay all Swingline Loans then outstanding.
     2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
          (a) Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing in the form of Exhibit E (which telephonic notice
must be received by the Swingline Lender not later than 1:00 P.M., New York City
time, on the proposed Borrowing Date), specifying (i) the amount to be borrowed
and (ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period), and certifying that the conditions set forth in
Section 5.2 are satisfied. Each borrowing under the Swingline Commitment shall
be in an amount equal to $500,000 or a whole multiple of $100,000 in excess
thereof. Not later than 3:00 P.M., New York City time, on the Borrowing Date
specified in a notice in respect of Swingline Loans, the Swingline Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by the Swingline Lender. The Administrative Agent shall make the proceeds of
such Swingline Loan available to the Borrower on such Borrowing Date by
depositing such proceeds in the account of the Borrower with the Administrative
Agent on such Borrowing Date in immediately available funds.
          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no

-26-



--------------------------------------------------------------------------------



 



later than 12:00 Noon, New York City time, request each Revolving Lender to
make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in an
amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on
the date of such notice, to repay the Swingline Lender. Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Funding Office in immediately available funds, not later than 10:00
A.M., New York City time, one Business Day after the date of such notice. The
proceeds of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans. The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
in order to immediately pay the amount of such Refunded Swingline Loans to the
extent amounts received from the Revolving Lenders are not sufficient to repay
in full such Refunded Swingline Loans.
          (c) If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.7(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.7(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.7(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.
          (d) Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
          (e) Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving

-27-



--------------------------------------------------------------------------------



 



Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
     2.8 Commitment Fees, etc.
     (a) The Borrower agrees to pay to the Administrative Agent for the account
of each Revolving Lender a commitment fee for the period from and including the
date hereof to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date, commencing on the first such date
to occur after the date hereof.
     (b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
     2.9 Termination or Reduction of Revolving Commitments. The Borrower shall
have the right to terminate the Revolving Commitments or, from time to time, to
reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.
The Borrower shall notify the Administrative Agent of any election to terminate
or reduce the Revolving Commitments under this Section at least three (3)
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Revolving
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Revolving Commitments shall be
permanent. Each reduction of the Revolving Commitments shall be made ratably
among the Revolving Lenders in accordance with their respective Revolving
Commitments.
     2.10 Optional Prepayments. The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty (except
as set forth below), upon irrevocable notice delivered to the Administrative
Agent no later than 11:00 A.M., New York City time, three Business Days prior
thereto, in the case of Eurodollar Loans, no later than 11:00 A.M., New York
City time, one Business Day prior thereto, in the case of ABR Loans, and no
later than 11:00 A.M. New York City time on the date of prepayment, in the case
of Swingline Loans, which notice shall specify the date and amount of prepayment
and whether the prepayment is of Eurodollar Loans or ABR Loans; provided, that
if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.20. Upon receipt of any such notice the

-28-



--------------------------------------------------------------------------------



 



Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of Swingline Loans shall be in
an aggregate principal amount of $100,000 or a whole multiple thereof.
          2.11 Repayment of Loans.
          (a) The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date or such earlier date as required herein.
          (b) Amounts to be applied in connection with prepayments made pursuant
to Section 2.11 shall be applied, first, to the prepayment of Swingline Loans
(without any corresponding reduction of the Revolving Commitments), second, to
the prepayment of Revolving Loans (without any corresponding reduction of the
Revolving Commitments), and third, to cash collateralize Letters of Credit by
depositing an amount in cash in a cash collateral account established with the
Administrative Agent for the benefit of the Revolving Lenders on terms and
conditions satisfactory to the Administrative Agent. The application of any
prepayment pursuant to Section 2.11 of Revolving Loans shall be made, first, to
ABR Loans and, second, to Eurodollar Loans. Each prepayment of the Loans under
Section 2.11 (except in the case of Revolving Loans that are ABR Loans and
Swingline Loans) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.
          2.12 Conversion and Continuation Options.
          (a) The Borrower may elect from time to time to convert Eurodollar
Loans to ABR Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 11:00 A.M., New York City time, on the Business
Day preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 11:00 A.M., New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Administrative Agent or the Required Lenders have
determined in its or their sole discretion not to permit such conversions. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.
          (b) Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above

-29-



--------------------------------------------------------------------------------



 



in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.
          2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than five (5) Eurodollar Tranches
shall be outstanding at any one time.
          2.14 Interest Rates and Payment Dates.
          (a) Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.
          (b) Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.
          (c) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall bear interest at a rate per annum
equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%
or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans plus 2%, and (ii) if all or a portion of any interest payable on any Loan
or any commitment fee or other amount payable hereunder shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans plus 2% (or, in the case of any such other amounts, the rate then
applicable to ABR Loans plus 2%), in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).
          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand of the Administrative Agent.
          2.15 Computation of Interest and Fees.
              (a) Interest and fees payable pursuant hereto shall be calculated
on the basis of a 360-day year for the actual days elapsed, except that, with
respect to ABR Loans the rate of interest on which is calculated on the basis of
the Prime Rate, the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate

-30-



--------------------------------------------------------------------------------



 



on a Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.14(a).
          2.16 Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
          (a) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
          (b) the Administrative Agent shall have received notice from the
Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall the Borrower have
the right to convert Loans to Eurodollar Loans.
          2.17 Pro Rata Treatment and Payments.
          (a) Each borrowing by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any commitment fee and any reduction of
the Commitments of the Lenders shall be made pro rata according to the
respective Revolving Percentages of the Lenders.
          (b) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders.
          (c) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or

-31-



--------------------------------------------------------------------------------



 



counterclaim and shall be made prior to 12:00 Noon, New York City time, on the
due date thereof to the Administrative Agent, for the account of the Lenders, at
the Funding Office, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.
     (d) Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower.
     (e) Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
     (f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.5, Section 2.7(b), Section 2.7(c), Section 2.17(d),
Section 2.17(e), Section 3.4(a) or Section 9.7, then the Administrative Agent
may, in its discretion (notwithstanding any

-32-



--------------------------------------------------------------------------------



 



contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.
          2.18 Requirements of Law. (a) If any Change in Law:
     (i) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.19 and changes in the rate of tax on or measured by
the overall net income of such Lender);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
     (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.
     (b) If any Lender shall have determined that any Change in Law regarding
capital adequacy shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letters of Credit to a level below that
which such Lender or such corporation could have achieved but for such Change in
Law (taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.
     (c) A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section

-33-



--------------------------------------------------------------------------------



 



for any amounts incurred more than nine months prior to the date that such
Lender notifies the Borrower of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such nine-month period shall be extended to include the
period of such retroactive effect. The obligations of the Borrower pursuant to
this Section shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
          2.19 Taxes.
          (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

-34-



--------------------------------------------------------------------------------



 



          (d) Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.
          (e) A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.
          (f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.19, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.19 with respect to the Non-Excluded Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns

-35-



--------------------------------------------------------------------------------



 



(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
          (g) The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          2.20 Indemnity. The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such indemnification shall be the
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, at the Eurodollar Rate that would have been applicable for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
          2.21 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.18 or 2.19(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.18 or 2.19(a).
          2.22 Replacement of Lenders. The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18 or 2.19(a) or (b) becomes a Defaulting Lender, with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) if applicable, prior to any
such replacement, such Lender shall have taken no action under Section 2.21 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.18 or 2.19(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to

-36-



--------------------------------------------------------------------------------



 



such replaced Lender under Section 2.20 if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.18 or
2.19(a), as the case may be, and (ix) any such replacement shall not be deemed
to be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.
          2.23 Incremental Commitments. (a) The Borrower may, by written notice
to the Administrative Agent on up to three (3) occasions during the period from
the Closing Date to the thirty (30) month anniversary of the Closing Date,
request incremental Revolving Commitments in an amount not to exceed the
aggregate amount of $70,000,000 from one or more additional Revolving Lenders
(which may include any existing Lender) willing to provide such incremental
Revolving Commitments in their own discretion; provided, that each incremental
Revolving Lender shall be subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld) unless such incremental
Lender is a Lender, an Affiliate of a Lender or an Approved Fund. Such notice
shall set forth (i) the amount of the incremental Revolving Commitments being
requested, (ii) the aggregate amount of all incremental Revolving Commitments,
which when taken together with all other incremental Revolving Commitments,
shall not exceed $70,000,000 in the aggregate (the “Incremental Limit”), and
(iii) the date on which such incremental Revolving Commitments are requested to
become effective (the “Increased Amount Date”). The Administrative Agent and/or
its Affiliates shall use commercially reasonable efforts, with the assistance of
the Borrower, to arrange a syndicate of Lenders willing to hold the requested
incremental Revolving Commitments.
          (b) The Borrower and each incremental Revolving Lender shall execute
and deliver to the Administrative Agent such documentation as the Administrative
Agent shall reasonably specify to evidence the incremental Revolving Commitment
of such incremental Revolving Lender. Each such documentation shall specify the
terms of the applicable incremental Revolving Commitments; provided, that from
and after the effectiveness of each amendment or other documentation, the
associated incremental Revolving Commitments shall thereafter be Revolving
Commitments with the same terms as the Revolving Commitments (including as to
pricing and maturity). Each of the parties hereto hereby agrees that, upon the
effectiveness of any such documentation, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the incremental Revolving Commitments evidenced thereby (including adjusting the
Revolving Percentages), and new Notes shall be issued and the Borrower shall
make such borrowings and repayments as shall be necessary to effect the
reallocation of the Revolving Commitments, in each case without the consent of
the Lenders other than those Lenders with incremental Revolving Commitments. The
fees payable by the Borrower upon any such incremental Revolving Commitments
shall be agreed upon by the Administrative Agent, the Lenders with incremental
Revolving Commitments and the Borrower at the time of such increase.

-37-



--------------------------------------------------------------------------------



 



Notwithstanding the forgoing, nothing in this Section 2.23 shall constitute or
be deemed to constitute an agreement by any Lender to increase its Commitments
hereunder.
     (c) Notwithstanding the foregoing, no incremental Revolving Commitment
shall become effective under this Section 2.23 unless (i) on the date of such
effectiveness, the conditions set forth in Section 5.2 shall be satisfied and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by a Responsible Officer of the Borrower, (ii) the
Administrative Agent shall have received customary legal opinions, board
resolutions and other customary closing certificates and documentation as
required by the relevant amendment or other documentation and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Closing Date under Section 5.1 and such additional customary documents and
filings as the Administrative Agent may reasonably require, and (iii) the
Borrower shall be in pro forma compliance with the covenants set forth in
Section 7.1 after giving effect to such incremental Revolving Commitments, the
Loans to be made thereunder and the application of the proceeds therefrom as if
made and applied on such date.
     (d) Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be reasonably necessary to ensure that all
Revolving Loans in respect of incremental Revolving Commitments, when originally
made, are included in each Borrowing of outstanding Revolving Loans on a pro
rata basis. The Borrower agrees that Section 2.20 shall apply to any conversion
of Eurodollar Loans to ABR Loans reasonably required by the Lenders to effect
the foregoing.
          2.24 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) fees shall cease to accrue on the unused portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.8;
          (b) the Commitments and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 10.1), provided that any
waiver, amendment or modification that increases the Commitment of a Defaulting
Lender, forgives all or any portion of the principal amount of any Loan or
Reimbursement Obligation or interest thereon owing to a Defaulting Lender,
reduces the Applicable Margin on the underlying interest rate options owing to a
Defaulting Lender or extends the Revolving Termination Date shall require the
consent of such Defaulting Lender;
          (c) if any Swingline Exposure or L/C Exposure exists with respect to a
Lender at the time such Lender becomes a Defaulting Lender then:
          (i) all or any part of such Swingline Exposure and L/C Exposure shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Revolving Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Revolving Extensions of Credit plus such Defaulting

-38-



--------------------------------------------------------------------------------



 



Lender’s Swingline Exposure and L/C Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments, (y) the sum of each
non-Defaulting Lender’s Revolving Extensions of Credit would not exceed its
Revolving Commitment and (z) the conditions set forth in Section 5.2 are
satisfied at such time; and
          (ii) if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall (x) first, within one
(1) Business Day following notice by the Administrative Agent, prepay such
Swingline Exposure and (y) second, within ten (10) Business Days following
notice by the Administrative Agent, cash collateralize such Defaulting Lender’s
L/C Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) by depositing amounts into the collateral account in accordance with
the procedures set forth in Section 8 for so long as such L/C Exposure is
outstanding;
          (iii) if the Borrower cash collateralizes any portion of such
Defaulting Lender’s L/C Exposure pursuant to Section 2.24(c), the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.3(a) with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is cash collateralized;
          (iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.24(c), then the fees payable to the Lenders pursuant to
Section 3.3(a) shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Percentages; or
          (v) if any Defaulting Lender’s L/C Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.24, then, without prejudice
to any rights or remedies of the Issuing Lender or any Lender hereunder, all
letter of credit fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
such L/C Exposure is cash collateralized and/or reallocated.
          (d) so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be one hundred percent (100%) covered
by the Revolving Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in the amount of the Defaulting
Lender’s L/C Exposure in accordance with Section 2.24, and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.24(c)(i) (and Defaulting Lenders shall not participate
therein).
          (e) In the event that the Administrative Agent, the Borrower, the
Issuing Lender and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and L/C Exposure of the Revolving Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving

-39-



--------------------------------------------------------------------------------



 



Commitment and on such date such Revolving Lender shall purchase at par such of
the Revolving Loans of the other Revolving Lenders (other than Swingline Loans)
as the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Revolving Loans in accordance with its Revolving Percentage.
SECTION 3. LETTERS OF CREDIT
          3.1 L/C Commitment.
          (a) Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the other Revolving Lenders set forth in
Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for the
account of the Borrower on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero. Each Letter of Credit shall
(i) be denominated in Dollars and (ii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date that is five
Business Days prior to the Revolving Termination Date, provided that any Letter
of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above). The letters of credit outstanding under the
Existing Credit Agreement and described in Schedule 3.1(a) hereto shall become
Letters of Credit hereunder on the Funding Date and thereafter be Letters of
Credit hereunder for all purposes.
          (b) The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.
          3.2 Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and, unless it has received written notice from any Lender,
the Administrative Agent or a Loan Party at least one (1) Business Day prior to
the requested date of issuance that a Default or Event of Default has occurred
and is continuing, shall promptly issue the Letter of Credit requested thereby
(but in no event shall the Issuing Lender be required to issue any Letter of
Credit earlier than three Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed to by the Issuing
Lender and the Borrower. The Issuing Lender shall furnish a copy of such Letter
of Credit to the Borrower promptly following the issuance thereof. The Issuing
Lender shall promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

-40-



--------------------------------------------------------------------------------



 



          3.3 Fees and Other Charges.
          (a) The Borrower will pay a fee on all outstanding Letters of Credit
at a per annum rate equal to the Applicable Margin then in effect with respect
to Eurodollar Loans on the average daily amount of the L/C Obligations
(excluding any portion thereof attributable to unreimbursed drawings), shared
ratably among the Revolving Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.20% per annum on the
average daily amount of the L/C Obligations (excluding any portion thereof
attributable to unreimbursed drawings), payable quarterly in arrears on each Fee
Payment Date after the issuance date.
          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
          3.4 L/C Participations.
          (a) The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Participant’s own account and risk an
undivided interest equal to such L/C Participant’s Revolving Percentage in the
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit and the amount of each draft paid by the Issuing Lender thereunder. Each
L/C Participant agrees with the Issuing Lender that, if a draft is paid under
any Letter of Credit for which the Issuing Lender is not reimbursed in full by
the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Revolving Percentage of the amount of such draft, or any part thereof, that is
not so reimbursed. Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against the Issuing Lender, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing
          (b) If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is

-41-



--------------------------------------------------------------------------------



 



required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans. A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.
          (c) Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
          3.5 Reimbursement Obligation of the Borrower. If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment, not later than 12:00 Noon, New York City time, on (i) the Business Day
that the Borrower receives notice of such draft, if such notice is received on
such day prior to 10:00 A.M., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Borrower
receives such notice; provided that the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.5 or
Section 2.6 that such payment be financed with an ABR Revolving Loan or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Loan or Swingline Loan. Each such payment shall be
made to the Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds. Interest shall be payable on any
such amounts from the date on which the relevant draft is paid until payment in
full at the rate set forth in (x) until the Business Day next succeeding the
date of the relevant notice, Section 2.14(b) and (y) thereafter,
Section 2.14(c).
          3.6 Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any

-42-



--------------------------------------------------------------------------------



 



beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.
          3.7 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
          3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
SECTION 4. REPRESENTATIONS AND WARRANTIES
               To induce the Administrative Agent and the Lenders to enter into
this Agreement and to make the Loans or to issue or participate in the Letters
of Credit, Holdings and the Borrower hereby jointly and severally represent and
warrant to the Administrative Agent and each Lender that:
          4.1 Financial Condition.
          (a) The pro forma covenant compliance certificate described in
Section 5.1(l), copies of which have heretofore been furnished to each Lender,
has been prepared giving effect (as if such events had occurred on such date) to
(i) the Loans to be made on the Funding Date and the use of proceeds thereof,
(ii) the issuance of the 2011 Senior Unsecured Notes on or before the Funding
Date and the use of proceeds thereof, (iii) the repayment of Indebtedness under
the Existing Credit Agreement and (iv) the payment of fees and expenses in
connection with the foregoing. Such certificate has been prepared based on the
best information available to the Borrower as of the date of delivery thereof,
and presents fairly on a pro forma basis the estimated financial covenant
compliance of Borrower and its consolidated Subsidiaries as at the Funding Date,
assuming that the events specified in the preceding sentence had actually
occurred at such date.
          (b) The audited consolidated balance sheets of Holdings and its
Subsidiaries as at December 31, 2010, and the related consolidated statements of
income and of cash flows for the fiscal year ended on such date, reported on by
and accompanied by an unqualified report from PricewaterhouseCoopers, present
fairly the consolidated financial condition of Holdings

-43-



--------------------------------------------------------------------------------



 



and its Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the fiscal year then ended. All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein and except for the lack of footnotes with interim
statements). No Group Member has any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from December 31, 2010 to and
including the date hereof there has been no Disposition by any Group Member of
any material part of its business or property.
          4.2 No Change. Since December 31, 2010, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
          4.3 Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except to
the extent that its failure to be so qualified could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.19. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such

-44-



--------------------------------------------------------------------------------



 



Loan Party in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
          4.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder, the issuance
of the Letters of Credit and the use of the proceeds thereof will not violate
any Requirement of Law or any Contractual Obligation of any Group Member, except
for any such violation which could not reasonably be expected to have a Material
Adverse Effect, and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents). No Requirement of Law or Contractual
Obligation applicable to the Borrower or any of its Subsidiaries could
reasonably be expected to have a Material Adverse Effect.
          4.6 Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Holdings or the Borrower, threatened by or against any Group Member or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.
          4.7 No Default. No Group Member is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.
          4.8 Ownership of Property; Liens. Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its Real Property, and good
title to, or a valid leasehold interest in, all its other property (including
Mortgage Notes), and none of such property is subject to any Lien except as
permitted by Section 7.3. Each Group Member has obtained customary title
insurance on its Real Property.
          4.9 Intellectual Property. Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted. No material claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property, nor does Holdings or the
Borrower know of any valid basis for any such claim. The use of Intellectual
Property by each Group Member does not infringe on the rights of any Person in
any material respect.
          4.10 Taxes. Each Group Member has filed or caused to be filed all
material Federal, state and other tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); no tax Lien has been filed, and, to the

-45-



--------------------------------------------------------------------------------



 



knowledge of Holdings and the Borrower, no claim is being asserted, with respect
to any such tax, fee or other charge.
          4.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
          4.12 Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of Holdings
or the Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters; and
(c) all payments due from any Group Member on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member.
          4.13 ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Plan has occurred, and no Lien in favor of the
PBGC or a Plan has arisen, during such five-year period. The present value of
all accrued benefits under each Plan that is a “pension plan” within the meaning
of Section 3(2) of ERISA (based on those assumptions used to fund such Plans)
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by a material amount. Neither the
Borrower nor any Commonly Controlled Entity has had, within the past five years,
a complete or partial withdrawal from any Multiemployer Plan that has resulted
or would reasonably be expected to result in a material liability under ERISA,
and neither the Borrower nor any Commonly Controlled Entity would become subject
to any material liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. No such Multiemployer Plan is in Reorganization or
Insolvent.
          4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

-46-



--------------------------------------------------------------------------------



 



          4.15 Subsidiaries. Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Closing Date, (a)
Schedule 4.15 sets forth the name and jurisdiction of incorporation of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary, except as created by the Loan Documents.
          4.16 Use of Proceeds. The proceeds of the Revolving Loans and the
Swingline Loans, and the Letters of Credit, shall be used for general corporate
purposes of the Borrower and its Subsidiaries, including the financing of
working capital needs, the repayment of Indebtedness of the Borrower (including
Indebtedness under the Existing Credit Agreement) and its Subsidiaries and
acquisitions permitted by this Agreement.
          4.17 Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, to the best knowledge
of Holdings and the Borrower after due inquiry:
          (a) the facilities and properties owned, leased or operated by any
Group Member (the “Properties”) do not contain, and have not previously
contained during the ownership or lease of, or operation by, such Group Member,
any Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;
          (b) no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor does Holdings or the Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened;
          (c) During the ownership or lease of, or operation by, any Group
Member, Materials of Environmental Concern have not been transported or disposed
of from the Properties in violation of, or in a manner or to a location that
could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
          (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
          (e) During the ownership or lease of, or operation by, any Group
Member, there has been no release or threat of release of Materials of
Environmental Concern at or from the

-47-



--------------------------------------------------------------------------------



 



Properties, or arising from or related to the operations of any Group Member in
connection with the Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;
          (f) the Properties and all operations at the Properties are in
compliance, and have during the ownership or lease of, or operation by, any
Group Member been in compliance, with all applicable Environmental Laws, and
there is no contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business; and
          (g) no Group Member has assumed any liability of any other Person
under Environmental Laws.
          4.18 Accuracy of Information, etc. The statements and information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum, or any other document, certificate or statement
furnished by or on behalf of any Loan Party to the Administrative Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, taken as a whole, do
not contain as of the date such statement, information, document or certificate
was so furnished and as updated from time to time, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, the Confidential
Information Memorandum, or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.
          4.19 [Reserved].
          4.20 Solvency. The Loan Parties, on a consolidated basis, are, and
after giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be and will continue to be, Solvent.
          4.21 Certain Documents. The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Senior Note Indenture,
the Senior Exchangeable Note Indenture and the 2011 Senior Unsecured Note
Indenture, including any amendments, supplements or modifications with respect
to any of the foregoing.

-48-



--------------------------------------------------------------------------------



 



          4.22 Status of Holdings. Holdings (i) is a REIT, (ii) has not revoked
its election to be a REIT, (iii) has not engaged in any “prohibited
transactions” as defined in Section 856(b)(6)(iii) of the Code (or any successor
provision thereto), and (iv) for its current “tax year” (as defined in the Code)
is, and for all prior tax years subsequent to its election to be a real estate
investment trust has been, entitled to a dividends paid deduction which meets
the requirements of Section 857 of the Code. The common stock of Holdings is
listed for trading on the New York Stock Exchange.
          4.23 Properties. Schedule 4.23(a), as supplemented from time to time,
sets forth a list of all Real Property of the Group Members and the owner (or
ground-lessor) of such Real Property, and Schedule 4.23(b), as supplemented from
time to time, sets forth a list of all Unencumbered Properties and the owner (or
ground-lessor) of such Unencumbered Property. All such Unencumbered Properties
satisfy the requirements for a Unencumbered Property set forth in the definition
thereof. As of the Closing Date, the Unencumbered Properties listed on Schedule
4.23(c) as delivered by the Borrower on the Closing Date (the “Initial
Unencumbered Properties”), in the aggregate, have an Unencumbered Asset Value in
excess of $800,000,000.
SECTION 5. CONDITIONS PRECEDENT
          5.1 Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Funding Date, of the following conditions precedent:
          (a) Credit Agreement; Guarantee Agreement. The Administrative Agent
shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, Holdings, the Borrower and each Person listed on
Schedule 1.1A, and (ii) the Guarantee Agreement, executed and delivered by
Holdings, the Borrower and each Subsidiary Guarantor.
          (b) Rating. The Borrower shall have obtained a senior unsecured credit
rating (which rating may be a private letter rating) of BB- or higher (with
stable or better outlook) from S&P and Ba2 or higher (with stable or better
outlook) from Moody’s.
          (c) Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of Holdings and its Subsidiaries for the 2009
and 2010 fiscal years and (ii) unaudited interim consolidated financial
statements of Holdings and its Subsidiaries for each fiscal quarter ended after
the date of the latest applicable financial statements delivered pursuant to
clause (i) of this paragraph as to which such financial statements are
available, and such financial statements shall not, in the reasonable judgment
of the Lenders, reflect any material adverse change in the consolidated
financial condition of Holdings and its Subsidiaries, as reflected in the
financial statements.
          (d) Projections. The Lenders shall have received satisfactory
projections through 2015.
          (e) Approvals. All material governmental and third party approvals
necessary in connection with the continuing operations of the Group Members and
the transactions contemplated hereby shall have been obtained and be in full
force and effect, and all

-49-



--------------------------------------------------------------------------------



 



applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose adverse conditions on the financing contemplated hereby.
          (f) Lien Searches. The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions where assets of the
Loan Parties are located, and such search shall reveal no liens on any of the
assets of the Loan Parties except for liens permitted by Section 7.3 or
discharged or to be discharged on or prior to the Funding Date pursuant to
documentation satisfactory to the Administrative Agent.
          (g) Fees. The Lenders and the Administrative Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Funding Date. All such amounts will be paid with proceeds of Loans
made on the Funding Date and will be reflected in the funding instructions given
by the Borrower to the Administrative Agent on or before the Funding Date.
          (h) Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Funding Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and (ii) a long form good standing certificate for each Loan Party from
its jurisdiction of organization.
          (i) Legal Opinion. The Administrative Agent shall have received the
legal opinion of Goodwin Procter LLP, counsel to the Borrower and its
Subsidiaries, in form and substance reasonably satisfactory to the Agents.
          (j) 2011 Senior Unsecured Notes. The Borrower shall have completed the
offering of the 2011 Senior Unsecured Notes, and the Borrower shall have
received Net Cash Proceeds of at least $250,000,000 from such offering.
          (k) [Reserved].
          (l) Compliance Certificate. The Lenders shall have received a
certificate of a Responsible Officer of the Borrower certifying as to compliance
with the financial covenants set forth in Section 7.1 on a pro-forma basis on
the Funding Date after giving effect to the incurrence of the Loans, which
certificate shall include calculations in reasonable detail demonstrating such
compliance, including as to the calculation of Unencumbered Asset Value.
          (m) Solvency Certificate. The Administrative Agent shall have received
a solvency certificate from a Responsible Officer of Holdings.
          (n) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.5.

-50-



--------------------------------------------------------------------------------



 



          (o) Pay-off of Existing Facilities. The Administrative Agent shall
have received satisfactory evidence that (i) the repayment in full and
termination of the term loan facility under the Existing Credit Agreement,
(ii) the repayment of the revolving loans under the Existing Credit Agreement,
and (iii) the release of all collateral granted under the Existing Credit
Agreement shall occur immediately upon the funding of the Loans hereunder on the
Funding Date.
          5.2 Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit), and of the Issuing Lender to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions precedent:
          (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct on and as of such date as if made on and as of such date.
          (b) No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
          (c) Compliance Certificate. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower certifying as to
compliance with the financial covenants set forth in Sections 7.1(a), (f) and
(g) on a pro-forma basis on the date of such extension of credit after giving
effect to such extension of credit, which certificate shall include calculations
in reasonable detail demonstrating such compliance, including as to the
calculation of Unencumbered Asset Value.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6. AFFIRMATIVE COVENANTS
                    Holdings and the Borrower hereby jointly and severally agree
that, so long as the Commitments remain in effect, any Letter of Credit remains
outstanding (except to the extent cash collateralized on a basis reasonably
acceptable to the Administrative Agent) or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, each of Holdings and the
Borrower shall and shall cause each of its Subsidiaries to:
          6.1 Financial Statements. Furnish to the Administrative Agent and each
Lender:
          (a) as soon as available, but in any event within 90 days after the
end of each fiscal year of Holdings, a copy of the audited consolidated balance
sheet of Holdings and its consolidated Subsidiaries as at the end of such year
and the related audited consolidated statements of income and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by

-51-



--------------------------------------------------------------------------------



 



PricewaterhouseCoopers or other independent certified public accountants of
nationally recognized standing; and
          (b) as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of Holdings, the unaudited consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein and except for the absence of
footnotes with the interim statements) consistently throughout the periods
reflected therein and with prior periods. Delivery by Holdings to the
Administrative Agent and the Lenders of its annual report to the SEC on Form
10-K and its quarterly report to the SEC on Form 10-Q, in each case in
accordance with SEC requirement for such reports, shall be deemed to be
compliance by Holdings with this Section 6.1(a) and Section 6.1(b), as
applicable.
          6.2 Certificates; Other Information. Furnish to the Administrative
Agent and each Lender (or, in the case of clause (f), to the relevant Lender):
          (a) as soon as available, but in any event within 60 days after the
end of each of the first three quarterly periods of each fiscal year of Holdings
and within 90 days after the end of each fiscal year of Holdings, (i) a
certificate of a Responsible Officer stating that, to the best of such
Responsible Officer’s knowledge, each Loan Party during such period has observed
or performed all of its covenants and other agreements, and satisfied every
condition contained in this Agreement and the other Loan Documents to which it
is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) in the case of quarterly or
annual financial statements, (x) a Compliance Certificate containing all
information and calculations necessary for determining compliance by each Group
Member with the provisions of this Agreement referred to therein as of the last
day of the fiscal quarter or fiscal year of the Borrower, as the case may be,
and (y) to the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan Party
since the date of the most recent report delivered pursuant to this clause (y)
(or, in the case of the first such report so delivered, since the Closing Date);
          (b) as soon as available, and in any event no later than 90 days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a

-52-



--------------------------------------------------------------------------------



 



Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions;
          (c) within 45 days after the end of each fiscal quarter of the
Borrower (or 90 days in the case of the fourth quarter), a narrative discussion
and analysis of the financial condition and results of operations of the
Borrower and its Subsidiaries for such fiscal quarter and for the period from
the beginning of the then current fiscal year to the end of such fiscal quarter,
as compared to the comparable periods of the previous year; provided that
delivery to the Administrative Agent and the Lenders of Holdings’ annual report
to the SEC on Form 10-K and its quarterly report to the SEC on Form 10-Q
containing such narrative discussion and analysis shall be deemed to be
compliance with this Section 6.1(c);
          (d) no later than 5 Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to the Senior Note Indenture, the
Senior Exchangeable Note Indenture, the 2008 Senior Exchangeable Note Indenture
or the 2011 Senior Unsecured Indenture;
          (e) within five days after the same are sent, copies of all financial
statements and reports that Holdings or the Borrower sends to the holders of any
class of its debt securities or public equity securities and, within five days
after the same are filed, copies of all material financial statements and
reports that Holdings or the Borrower may make to, or file with, the SEC; and
          (f) promptly, (i) updates to Schedules 4.23(a) and 4.23(b) and (ii)
such additional financial and other information as any Lender may from time to
time reasonably request.
          6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member and except for any nonpayment of which
could not reasonably be expected to have a Material Adverse Effect.
          6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, Holdings will do all things
necessary to maintain its status as a REIT and will maintain its listing on the
New York Stock Exchange.
          6.5 Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and

-53-



--------------------------------------------------------------------------------



 



(b) maintain with financially sound and reputable insurance companies insurance
on all its property in at least such amounts and against at least such risks
(but including in any event public liability, all-risks casualty and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.
          6.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants.
          6.7 Notices. Promptly give notice to the Administrative Agent and each
Lender of:
          (a) the occurrence of any Default or Event of Default;
          (b) any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;
          (c) any litigation or proceeding affecting any Group Member (i) in
which the amount involved is $1,000,000 or more and not covered by insurance,
(ii) in which injunctive or similar relief is sought or (iii) which relates to
any Loan Document;
          (d) the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any material required contribution to a Plan, the creation of any Lien in favor
of the PBGC or a Plan or any withdrawal from, or the termination, Reorganization
or Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings
or the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan;
          (e) any default by tenant under a lease of Real Property or any
default by an obligor under any Mortgage Note held by a Group Member, in each
case after giving effect to any applicable cure period and to the extent that
such Real Property or Mortgage Note is included in the Unencumbered Asset Value;
and
          (f) any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

-54-



--------------------------------------------------------------------------------



 



          6.8 Environmental Laws.
          (a) Comply with, and take commercially reasonable steps to ensure
compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and take
commercially reasonable steps to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, in each case
to the extent the failure to do so could reasonably be expected to have a
Material Adverse Effect.
          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
          6.9 Distributions in the Ordinary Course. In the ordinary course of
business, the Borrower causes all of its Subsidiaries to make transfers of net
cash and cash equivalents upstream to the Borrower, and the Borrower shall
continue to follow such ordinary course of business. The Borrower shall not make
net transfers of cash and cash equivalents downstream to its Subsidiaries except
in the ordinary course of business consistent with past practice.
          6.10 Additional Guarantors; Additional Unencumbered Properties.
(a) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary or an Excluded Subsidiary) created or acquired after the Closing Date
by any Group Member (which, for the purposes of this paragraph (a), shall
include any existing Subsidiary that ceases to be an Excluded Foreign Subsidiary
or an Excluded Subsidiary), promptly cause such new Subsidiary (A) to become a
party to the Guarantee Agreement, (B) to deliver to the Administrative Agent a
certificate of such Subsidiary, substantially in the form of Exhibit C, with
appropriate insertions and attachments, and (C) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
          (b) Upon the addition of any new Real Property as an Unencumbered
Property after the Closing Date, the Borrower shall deliver to the
Administrative Agent (a) a certificate of a Responsible Officer certifying that
such Real Property satisfies the eligibility criteria set forth in the
definition of “Unencumbered Property”, certifying as to compliance with the
financial covenants on a pro-forma basis after giving effect to the addition of
such Real Property as an Unencumbered Property, which certificate shall include
calculations in reasonable detail demonstrating such compliance, including as to
the calculation of Unencumbered Asset Value, (b) updated Schedules 4.23(a) and
(b) of all Unencumbered Properties and (c) a copy of the lease for such Real
Property, a lease abstract for such Real Property, an operating statement for
such Real Property, in each case certified by an officer of the Borrower as
being true and correct, and such other information regarding such Real Property
as the Agents may reasonably request. From and after the date of delivery of
such certificate, schedule and information and so long as such Real Property
continues to satisfy the eligibility criteria set forth in the definition of
“Unencumbered Property”, such Real Property shall be treated as a Unencumbered
Property hereunder.

-55-



--------------------------------------------------------------------------------



 



          (c) Upon the inclusion of any new Mortgage Note in the computation of
Unencumbered Asset Value, the Borrower shall deliver to the Administrative Agent
(i) a copy of such Mortgage Note, and (ii) an updated schedule of all Mortgage
Notes included in the computation of Unencumbered Asset Value.
          (d) The Borrower will, and will cause each of its Subsidiaries to,
cooperate with the Lenders and the Administrative Agent and execute such further
instruments and documents as the Lenders or the Administrative Agent shall
reasonably request to carry out to their satisfaction the transactions
contemplated by this Agreement and the other Loan Documents
          6.11 Notices of Asset Sales, Encumbrances or Dispositions. The
Borrower shall deliver to the Administrative Agent and the Lenders written
notice not less than five (5) Business Days prior to a sale, encumbrance with a
Lien to secure Indebtedness or other Disposition of (i) an Unencumbered Property
or (ii) other assets of the Loan Parties or their Subsidiaries, in a single
transaction or series of related transactions, for consideration in excess of
$10,000,000, in each case which is permitted pursuant to Section 7.2(f), 7.3(i)
or Section 7.5, as applicable. In addition, simultaneously with delivery of any
such notice, the Loan Parties shall deliver to the Administrative Agent (A) a
certificate of a Responsible Officer certifying that no Default or Event of
Default (including any non-compliance with the financial covenants contained
herein and Section 6.14 hereof) has occurred and is continuing or would occur on
a pro forma basis after giving effect to the proposed sale, encumbrance or other
Disposition, which certificate shall include calculations in reasonable detail
demonstrating compliance with Section 6.14 hereof and the financial covenants on
a pro-forma basis, including as to the calculation of Unencumbered Asset Value
and (B) an updated schedule of all Unencumbered Properties.
          To the extent such proposed transaction would result in a Default or
an Event of Default, the Borrower shall apply the proceeds of such transaction
(together with such additional amounts as may be required), to prepay the
Obligations in an amount, as determined by the Administrative Agent, equal to
that which would be required to reduce the Obligations so that no Default or
Event of Default would exist.
          If such proposed transaction is permitted hereunder, the
Administrative Agent shall, at the Borrower’s expense, take all such action
reasonably requested by the Borrower to release the guarantee obligations under
the Guarantee Agreement of any Subsidiary that owns or ground-leases the Real
Property or Mortgage Note being Disposed of.

-56-



--------------------------------------------------------------------------------



 



          6.12 Maintenance of Ratings. The Borrower shall maintain a senior
unsecured credit rating from each of S&P and Moody’s; provided that if the
rating obtained from such rating agency is a private letter rating that is not
monitored and automatically updated by such rating agency, then the Borrower
shall obtain an annual update of such rating on or before each anniversary of
the Closing Date.
          6.13 Use of Proceeds. The proceeds of the Loans shall be used only for
the purposes set forth in Section 4.16 and in compliance with Section 4.11.
          6.14 Initial Unencumbered Properties. At all times during the term of
this Agreement, the Borrower shall cause the Borrower and the Guarantors to
continue to own or ground-lease (in a manner that satisfies the criteria for an
Unencumbered Property set forth in the definition thereof) at least 66 2/3% (by
Unencumbered Asset Value) of the Unencumbered Properties that comprise the
Initial Unencumbered Properties.
SECTION 7. NEGATIVE COVENANTS
          Holdings and the Borrower hereby jointly and severally agree that, so
long as the Commitments remain in effect, any Letter of Credit remains
outstanding (except to the extent cash collateralized on a basis reasonably
acceptable to the Administrative Agent) or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, each of Holdings and the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:
          7.1 Financial Condition Covenants.
          (a) Total Leverage Ratio. Permit the ratio of (i) (A) Total
Indebtedness minus (B) as of such date of determination, unrestricted cash and
Cash Equivalents of the Group Members in excess of $10,000,000 that is being
held to repay that portion of Total Indebtedness that matures within twenty-four
(24) months of such date of determination to (ii) Total Asset Value (the “Total
Leverage Ratio”) as at the last day of any period of four consecutive fiscal
quarters of the Borrower or on the date of any incurrence of Indebtedness by the
Borrower or its Subsidiaries to exceed 60%.
          (b) Fixed Charge Coverage Ratio. Permit the ratio of Total EBITDA to
Total Fixed Charges for any period of four consecutive fiscal quarters of the
Borrower to be less than 1.60 to 1.0.
          (c) Mortgage Secured Leverage Ratio. (i) Permit the ratio of (A) the
aggregate amount of all Mortgage Secured Indebtedness minus the aggregate amount
of all Assumed Mortgage Secured Indebtedness to (B) Total Asset Value, as at the
last day of any period of four consecutive fiscal quarters of the Borrower or on
the date of any incurrence of Indebtedness by the Borrower or its Subsidiaries
to exceed 15%; or (ii) permit the ratio of the aggregate amount of all Mortgage
Secured Indebtedness (including, for the avoidance of doubt, Assumed Mortgage
Secured Indebtedness) to Total Asset Value as at the last day of any period of
four consecutive fiscal quarters of the Borrower or on the date of any
incurrence of Indebtedness by the Borrower or its Subsidiaries to exceed 40%.

-57-



--------------------------------------------------------------------------------



 



          (d) Recourse Mortgage Secured Indebtedness. Permit Recourse Mortgage
Secured Indebtedness to exceed $75,000,000 at any time; provided that from and
after the repayment of any Recourse Mortgage Secured Indebtedness owed to
Colonial Bank, N.A. under the Promissory Note dated as of June 26, 2007,
Recourse Mortgage Secured Indebtedness shall not exceed $50,000,000.
          (e) Consolidated Adjusted Net Worth. Permit Consolidated Tangible Net
Worth to be less than the sum of (i) $764,542,618 plus (ii) 85% of Net Cash
Proceeds from issuances of Capital Stock by the Borrower or Holdings after
December 31, 2010.
          (f) Unsecured Leverage Ratio. Permit the ratio of Unsecured
Indebtedness to Unencumbered Asset Value as at the last day of any period of
four consecutive fiscal quarters of the Borrower or on the date of any
incurrence of Indebtedness by the Borrower or its Subsidiaries to exceed 60%.
          (g) Unsecured Interest Coverage Ratio. Permit the ratio of
Unencumbered NOI for any period of four consecutive fiscal quarters of the
Borrower to Unsecured Interest Expense for such period to be less than 2.0 to
1.0 as at the last day of any period of four consecutive fiscal quarters of the
Borrower or on the date of any incurrence of Indebtedness by the Borrower or its
subsidiaries.
          (h) Covenant Compliance Calculations. The Borrower shall deliver the
certificate described in Section 5.2(c) evidencing compliance with the financial
ratios set forth in Sections 7.1(a), 7.1(f) and 7.1(g) as of each Borrowing
Date. Such calculations shall be made in accordance with Section 7.1(i).
          (i) Pro Forma Calculations.
          (i) For purposes of the pro-forma calculations to be made pursuant to
Sections 7.1(a), (f) and (g) (and the definitions used therein), such
calculations shall be adjusted by (A) excluding from Total Asset Value and
Unencumbered Asset Value the actual value of any assets sold by the Borrower or
any of its Subsidiaries since the last day of the prior fiscal quarter and
(B) adding to Total Asset Value and Unencumbered Asset Value the actual value of
any assets acquired (or to be acquired with any borrowing) by the Borrower or
any of its Subsidiaries since the last day of the prior fiscal quarter.
          (ii) For purposes of the pro-forma calculations to be made pursuant to
Sections 7.1(a), (f) and (g) (and the definitions used therein), such
calculations shall be adjusted by (A) excluding from Unencumbered NOI the actual
NOI for the relevant period of any assets sold by the Borrower or any of its
Subsidiaries since the last day of the prior fiscal quarter, (B) adding to
Unencumbered NOI the projected NOI for the next four quarters (based on the
Borrower’s projections made in good faith) for any assets acquired (or to be
acquired with any borrowing) by the Borrower or any of its Subsidiaries since
the last day of the prior fiscal quarter, (C) excluding from Unsecured Interest
Expense, the Unsecured Interest Expense for the relevant period for any
Unsecured Indebtedness for which the Borrower or any Subsidiary is no longer
obligated

-58-



--------------------------------------------------------------------------------



 



in respect of, or as the result of the application of proceeds from, any
Unencumbered Properties sold by the Borrower or any of its Subsidiaries since
the last day of the prior fiscal quarter, and (D) adding to Unsecured Interest
Expense, the projected Unsecured Interest Expense for the next four quarters
(based on the Borrower’s projections made in good faith) for any Unsecured
Indebtedness assumed or incurred by the Borrower or any of its Subsidiaries
since the last day of the prior fiscal quarter.
          7.2 Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
          (a) Indebtedness of any Loan Party pursuant to any Loan Document, and
the other Obligations;
          (b) Indebtedness of the Borrower to any Subsidiary and of any Wholly
Owned Subsidiary Guarantor to the Borrower or any other Subsidiary;
          (c) Guarantee Obligations incurred in the ordinary course of business
by the Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary Guarantor in an aggregate amount not to exceed $20,000,000 at any one
time outstanding;
          (d) Indebtedness outstanding on the date hereof and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(without increasing, or shortening the maturity of, the principal amount
thereof);
          (e) (i) Indebtedness of the Borrower in respect of the 2011 Senior
Unsecured Notes, the Senior Notes, the Senior Exchangeable Notes and the 2008
Senior Exchangeable Notes and (ii) Guarantee Obligations of Holdings and its
Subsidiaries, as applicable, in respect of such Indebtedness; and
          (f) additional Indebtedness of Holdings, the Borrower or any of its
Subsidiaries in an aggregate principal amount (for the Borrower and all
Subsidiaries) at any one time outstanding that would not cause a violation of
any covenant set forth in Section 7.1 after giving pro forma effect to any such
additional Indebtedness;
provided that the Borrower shall not permit any Subsidiary Guarantor that is the
owner (or ground-lessee) of an Unencumbered Property or a Mortgage Note included
in the computation of Unencumbered Asset Value to create, incur, assume, become
liable in respect of or suffer to exist any Indebtedness, including any
guarantees of Indebtedness (other than with respect to guarantees of the 2011
Senior Unsecured Notes and the Loan Documents), that is recourse to such
Subsidiary Guarantor.
          7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:
          (a) Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;

-59-



--------------------------------------------------------------------------------



 



          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings;
          (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
          (d) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
          (e) easements, rights-of-way, restrictions and other similar
encumbrances that, in the aggregate, are not substantial in amount and that do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries;
          (f) Liens (not affecting the Unencumbered Properties) in existence on
the date hereof listed on Schedule 7.3(f), securing Indebtedness permitted by
Section 7.2(d), provided that no such Lien is spread to cover any additional
property after the Closing Date and that the amount of Indebtedness secured
thereby is not increased;
          (g) Liens securing the Obligations;
          (h) any interest or title of a lessor under any lease entered into by
the Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased; and
          (i) Liens (not affecting the Unencumbered Properties) securing
Indebtedness constituting Indebtedness permitted by Section 7.2(f), and Liens
(not affecting Unencumbered Properties) incurred in connection with the cash
collateralization of any Swap Agreement permitted by Section 7.12;
          7.4 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
          (a) any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Wholly Owned Subsidiary Guarantor
(provided that a Wholly Owned Subsidiary Guarantor shall be the continuing or
surviving corporation);
          (b) any Subsidiary of the Borrower may Dispose of any or all of its
assets (i) to the Borrower or any Wholly Owned Subsidiary Guarantor (upon
voluntary liquidation or otherwise) or (ii) pursuant to a Disposition permitted
by Section 7.5; and
          (c) any Investment expressly permitted by Section 7.8 may be
structured as a merger, consolidation or amalgamation.

-60-



--------------------------------------------------------------------------------



 



          7.5 Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
          (a) the Disposition of obsolete or worn out property in the ordinary
course of business;
          (b) the sale of inventory in the ordinary course of business;
          (c) Dispositions permitted by clause (i) of Section 7.4(b);
          (d) the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Wholly Owned Subsidiary Guarantor;
          (e) to the extent allowable under Section 1031 of the Code, any
exchange of like property (excluding any boot thereon) for use in a permitted
business between the Borrower or any Subsidiary and another Person;
          (f) the voluntary unwinding of any Swap Agreements; and
          (g) the Disposition of other property so long as (i) no Default or
Event of Default has occurred and is continuing, or would occur after giving
effect thereto, (ii) the Borrower remains in compliance with Section 6.14 after
giving effect thereto, and (iii) the Borrower complies with Section 6.11, if
applicable.
          7.6 Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
          (a) any Subsidiary may make Restricted Payments to the Borrower or any
Wholly Owned Subsidiary Guarantor;
          (b) so long as no Default or Event of Default shall have occurred and
be continuing, the Borrower may make Restricted Payments to Holdings and
Holdings may make Restricted Payments of such amount to its shareholders;
provided that (i) beginning with the fiscal quarter ended March 31, 2012, the
Borrower shall not make Restricted Payments to Holdings in excess of (u) 120% of
Normalized Adjusted FFO attributable to the period of one fiscal quarter then
ended for the fiscal quarter ended March 31, 2012, (v) 115% of Normalized
Adjusted FFO attributable to the period of two fiscal quarters then ended for
the fiscal quarter ended June 30, 2012, (w) 110% of Normalized Adjusted FFO
attributable to the period of three fiscal quarters then ended, for the fiscal
quarter ended September 30, 2012, (x) 105% of Normalized Adjusted FFO
attributable to the period of four fiscal quarters then ended, for the fiscal
quarter ended December 31, 2012, (y) 100% of Normalized Adjusted FFO
attributable to the period of four fiscal quarters then ended, for the fiscal
quarter ended March 31, 2013, and (z) 95% of Normalized Adjusted FFO
attributable to the period of four fiscal quarters then

-61-



--------------------------------------------------------------------------------



 



ended, for the fiscal quarter ended June 30, 2013 and thereafter; (ii) if a
Default or an Event of Default has occurred and is continuing, the Borrower may
only make Restricted Payments to Holdings in the amounts required to be made by
Holdings in order to maintain its status as a REIT; and (iii) the Borrower may
not make any Restricted Payments to Holdings if the Obligations have been
declared due and payable.
          7.7 [Reserved].
          7.8 Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except Permitted Investments.
          7.9 Optional Payments and Modifications of Certain Debt Instruments.
(a) make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to the Senior Notes, the Senior Exchangeable Notes
or the 2008 Senior Exchangeable Notes; (b) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of the Senior Notes, the Senior Exchangeable Notes
or the 2008 Senior Exchangeable Notes (other than any such amendment,
modification, waiver or other change that would extend the maturity or reduce
the amount of any payment of principal thereof or reduce the rate or extend any
date for payment of interest thereon); or (c) make or offer to make any payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds (whether scheduled or voluntary) with respect to
principal or interest on (i) any Indebtedness which is subordinate to the
Obligations or (ii) the 2011 Senior Unsecured Notes, in either case, if a
Default or an Event of Default has occurred and is continuing.
          7.10 Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Holdings, the Borrower or any Wholly Owned Subsidiary
Guarantor) unless such transaction is (a) otherwise not prohibited under this
Agreement, (b) in the ordinary course of business of the relevant Group Member,
and (c) upon fair and reasonable terms no less favorable to the relevant Group
Member than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate.
          7.11 Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member.
          7.12 Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock or
the 2011 Senior Unsecured Notes, the Senior Notes, the Senior Exchangeable Notes
or the 2008 Senior Exchangeable Notes) and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from

-62-



--------------------------------------------------------------------------------



 



fixed to floating rates, from one floating rate to another floating rate or
otherwise) with respect to any interest-bearing liability or investment of the
Borrower or any Subsidiary.
          7.13 Changes in Fiscal Periods. Permit the fiscal year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.
          7.14 Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property
(including equity interests owned by such Group Member) or revenues, whether now
owned or hereafter acquired, other than (a) this Agreement and the other Loan
Documents, (b) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby), (c) any
restrictions set forth in the organizational documents of the Subsidiaries of
the Borrower listed on Schedule ES, (d) any restrictions set forth in the 2011
Senior Unsecured Note Indenture, (e) customary restrictions and conditions
contained in any agreement relating to the sale of any property pending the
consummation of such sale; provided that (1) such restrictions apply only to the
property to be sold, and (2) such sale is permitted hereunder, (f) covenants in
any one or more agreements governing Indebtedness permitted under Section 7.2
entered into after the Closing Date that are no more restrictive with respect to
Borrower and its Subsidiaries than the equivalent restrictions set forth in the
Loan Documents; (g) any encumbrance or restriction in connection with an
acquisition of property, so long as such encumbrance or restriction relates
solely to the property so acquired and was not created in connection with or in
anticipation of such acquisition, (h) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses or similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be) and (i) provisions limiting the
disposition or distribution of assets or property in joint venture agreements,
stock sale agreements and other similar agreements, in each case, to the extent
permitted under this Agreement and only if entered into with the approval of the
Board of Directors of Holdings, which limitation is applicable only to the
assets that are the subject of such agreement.
          7.15 Clauses Restricting Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, the 2008 Senior Exchangeable Note Indenture, the Senior Exchangeable
Note Indenture, the Senior Indenture or the 2011 Senior Unsecured Note
Indenture, (ii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary,
(iii) any restrictions set forth in the organizational documents of the
Subsidiaries of the Borrower listed on Schedule ES, (iv) applicable Requirements
of Law, (v) customary provisions restricting subletting or assignment of

-63-



--------------------------------------------------------------------------------



 



any lease governing a leasehold interest of a Subsidiary, (vi) any holder of a
Lien permitted by Section 7.3 restricting the transfer of the property subject
to such permitted Lien, (vii) any agreement in effect at the time such
Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement was
not entered into in connection with or in contemplation of such Person becoming
a Subsidiary of the Borrower, and (viii) any restrictions in any one or more
agreements governing Indebtedness permitted under Section 7.2 entered into after
the Closing Date that are no more restrictive with respect to Borrower and its
Subsidiaries than the equivalent restrictions set forth in the Loan Documents.
          7.16 Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.
SECTION 8. EVENTS OF DEFAULT
     If any of the following events shall occur and be continuing:
     (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof; or
     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate (i) in any material respect on or as of the date made or
deemed made or (ii) in the case of any representation or warranty qualified by
“materiality”, “Material Adverse Effect” or any similar language, in any respect
(after giving affect to such materiality qualifier) on or as of the date made or
deemed made; or
     (c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a), Section 6.13, Section 6.14, or
Section 7 of this Agreement or Section 4 of the Guarantee Agreement; or
     (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or
     (e) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or

-64-



--------------------------------------------------------------------------------



 



performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due, prepaid, repurchased, defeased or redeemed
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $15,000,000; or
     (f) (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
     (g) (i) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Group Member or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, or
(v) any Group Member or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders would be reasonably likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer

-65-



--------------------------------------------------------------------------------



 



Plan; and in each case in clauses (i) through (v) above, such event or
condition, together with all other such events or conditions, if any, would, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or
     (h) one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $15,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
     (i) any of the Loan Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert; or
     (j) [reserved]; or
     (k) (i) (any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 30% of the
outstanding common stock of Holdings; (ii) the board of directors of Holdings
shall cease to consist of a majority of Continuing Directors; (iii) Holdings
shall cease to own and control, of record and beneficially, directly, 90% of
each class of outstanding Capital Stock of the Borrower free and clear of all
Liens; or (iv) a Specified Change of Control shall occur; or
     (l) Holdings shall (i) conduct, transact or otherwise engage in, or commit
to conduct, transact or otherwise engage in, any business or operations other
than those incidental to its ownership of the Capital Stock of the Borrower,
(ii) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (w) Indebtedness incurred with
respect to guarantees of the 2011 Senior Unsecured Notes, the Senior Notes, the
Senior Exchangeable Notes, the 2008 Senior Exchangeable Notes or other
Indebtedness of the Borrower and its Subsidiaries that is permitted by
Section 7.2, (x) nonconsensual obligations imposed by operation of law,
(y) obligations pursuant to the Loan Documents to which it is a party and
(z) obligations with respect to its Capital Stock, or (iii) own, lease, manage
or otherwise operate any properties or assets (including cash (other than cash
received in connection with dividends made by the Borrower in accordance with
Section 7.6 pending application in the manner contemplated by said Section) and
cash equivalents) other than the ownership of shares of Capital Stock of the
Borrower;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i), (ii), (iii) or (iv) of paragraph (f) above with respect to the
Borrower, automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the

-66-



--------------------------------------------------------------------------------



 



request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.
          In the event that following the occurrence or during the continuance
of any Event of Default, the Administrative Agent or any Lender, as the case may
be, receives any monies in connection with the enforcement of any the Loan
Documents, such monies shall be distributed for application as follows:
          (a) First, to the payment of, or (as the case may be) the
reimbursement of the Administrative Agent for or in respect of, all reasonable
costs, expenses, disbursements and losses which shall have been incurred or
sustained by the Administrative Agent in connection with the collection of such
monies by the Administrative Agent, for the exercise, protection or enforcement
by the Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;
          (b) Second, to pay any fees or expense reimbursements then due to the
Lenders from the Loan Parties;
          (c) Third to pay interest then due and payable on the Loans and
Reimbursement Obligations ratably,
          (d) Fourth, to prepay principal on the Loans and Reimbursement
Obligations ratably;

-67-



--------------------------------------------------------------------------------



 



          (e) Fifth, to pay an amount to the Administrative Agent equal to one
hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid
Reimbursement Obligations, to be held as cash collateral for such Obligations;
and
          (f) Sixth, to the payment of any other Obligation due to the
Administrative Agent or any Lender by the Loan Parties.
SECTION 9. THE AGENTS
          9.1 Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
          9.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.
          9.3 Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

-68-



--------------------------------------------------------------------------------



 



     9.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings or the Borrower), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
     9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
     9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such

-69-



--------------------------------------------------------------------------------



 



investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
     9.7 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by Holdings or the Borrower and
without limiting the obligation of Holdings or the Borrower to do so), ratably
according to their respective Revolving Percentages in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Revolving
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.
     9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent. With respect to its
Loans made or renewed by it and with respect to any Letters of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
     9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon ten (10) days’ notice to the Lenders and the Borrower.
If the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights,

-70-



--------------------------------------------------------------------------------



 



powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is ten
(10) days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.
     9.10 Syndication Agent. The Syndication Agent shall not have any duties or
responsibilities hereunder in its capacity as such.
SECTION 10. MISCELLANEOUS
     10.1 Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall: (i) forgive or reduce the principal amount or
extend the final scheduled date of maturity of any Loan, reduce the stated rate
of any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Required Lenders and (y) that
any amendment or modification of defined terms used in the financial covenants
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (i)), extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, or release Holdings or all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee Agreement, in each case without the written consent of all Lenders;
(iv) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent; (v) amend, modify or waive any provision of
Section 2.6 or 2.7 or Section 2.24 without the written consent of the Swingline
Lender; (vi) amend, modify or waive any provision of Section 2.24 or Section 3
without the written consent of the Issuing Lender; or (vii) change Section 2.17
(a), (b) or (c) in a manner that would alter the pro rata sharing of

-71-



--------------------------------------------------------------------------------



 



payments required thereby, without the written consent of each Lender affected
thereby. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
     10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

     
Holdings:
  Medical Properties Trust, Inc.
 
  1000 Urban Center Drive, Suite 501
 
  Birmingham, AL 35242
 
  Attention: R. Steven Hamner
 
  Telecopy: (205) 969-3756
 
  Telephone: (205) 969-3755
 
   
Borrower:
  MPT Operating Partnership, L.P.
 
  c/o Medical Properties Trust, Inc.
 
  1000 Urban Center Drive, Suite 501
 
  Birmingham, AL 35242
 
  Attention: R. Steven Hamner
 
  Telecopy: (205) 969-3756
 
  Telephone: (205) 969-3755
 
   
With a copy to:
  Goodwin Procter LLP
 
  53 State Street
 
  Boston, MA 02109
 
  Attention: Edward Matson Sibble, Jr.
 
  Telecopy: (617) 523-1231
 
  Telephone: (617) 570-1000
 
   
Administrative Agent:
  JPMorgan Chase Bank, N.A.
 
  383 Madison Avenue, 40th Floor
 
  New York, NY 10179
 
  Attention: Brendan Poe
 
  Telecopy: (646) 534-0574
 
  Telephone: (212) 622-8173

-72-



--------------------------------------------------------------------------------



 



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
     Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
     10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law or
otherwise available. No waiver of any provision of this Agreement or consent to
any departure by the Borrower therefrom shall in any event be effective unless
the same shall be permitted by Section 10.1, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Lender may have had notice or knowledge of such Default at the time.
     10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
     10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and including such costs
and expenses incurred under Section 6.10 and 6.11, with statements with respect
to the foregoing to be submitted to the Borrower prior to the Funding Date (in
the case of amounts to be paid on the Funding Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its documented out-of-pocket costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the documented fees and disbursements and other
out-of-pocket costs of counsel to each Lender and of counsel to the

-73-



--------------------------------------------------------------------------------



 



Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and the Administrative Agent and
their respective officers, directors, employees, affiliates, advisors, trustees,
agents and controlling persons (each, an “Indemnitee”) harmless from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any Loan Party with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents, including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any Group Member or any of the Properties and the reasonable
documented fees and expenses of legal counsel in connection with claims, actions
or proceedings by any Indemnitee against any Loan Party under any Loan Document
or asserted against any Indemnitee (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence, willful misconduct or breach of obligations of such
Indemnitee. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 10.5 shall be payable not later than ten
(10) Business Days after written demand therefor. Statements payable by the
Borrower pursuant to this Section 10.5 shall be submitted to Michael G. Stewart
(Telephone No. (205) 969-3755) (Telecopy No. (205) 969-3756), at the address of
the Borrower set forth in Section 10.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section 10.5 shall survive
repayment of the Loans and all other amounts payable hereunder.
     10.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

-74-



--------------------------------------------------------------------------------



 



          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Persons that are Eligible Assignees
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent of:
     (A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing, any other Person that is an
Eligible Assignee;
     (B) the Administrative Agent (such consent not to be unreasonably withheld
or delayed); and
     (C) the Issuing Lender and the Swingline Lender (such consent not to be
unreasonably withheld or delayed).
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its affiliates or Approved Funds, if any;
     (B) the assigning Lender and the Assignee party to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; and
     (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
     (D) Notwithstanding anything to the contrary set forth herein, no
assignment of the Commitments or the Loans may be made by any Lender other than
a Lender serving as Administrative Agent or as the Syndication Agent until the
earlier of (1) the date on which the Joint Lead Arrangers identified on the
cover page hereto have notified the Borrower that a successful syndication has
been achieved or (2) ninety (90) days after the Closing Date.
          For the purposes of this Section 10.6, “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.

-75-



--------------------------------------------------------------------------------



 



     (i) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.18, 2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (ii) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.
     (iii) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (c)(i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than the Company, the Borrower or any of their respective Subsidiaries or
Affiliates) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to

-76-



--------------------------------------------------------------------------------



 



any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 10.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.18, 2.19 and 2.20 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.7(b) as though it were a
Lender, provided such Participant shall be subject to Section 10.7(a) as though
it were a Lender.
     (iv) A Participant shall not be entitled to receive any greater payment
under Section 2.18 or 2.19 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. Any Participant that is a Non-U.S. Lender shall not be
entitled to the benefits of Section 2.19 unless such Participant complies with
Section 2.19(d).
     (b) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
     (c) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
     (d) Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of Holdings, the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

-77-



--------------------------------------------------------------------------------



 



     10.7 Adjustments; Set-off.
          (a) Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender, if any Lender (a “Benefitted
Lender”) shall receive any payment of all or part of the Obligations owing to
it, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to Holdings or the
Borrower, any such notice being expressly waived by Holdings and the Borrower to
the extent permitted by applicable law, upon any amount becoming due and payable
by Holdings or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of Holdings or the Borrower,
as the case may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
     10.8 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
     10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.10 Integration. This Agreement and the other Loan Documents represent
the entire agreement of Holdings, the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or

-78-



--------------------------------------------------------------------------------



 



warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.
     10.11 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     10.12 Submission To Jurisdiction; Waivers. Each of Holdings and the
Borrower hereby irrevocably and unconditionally:
          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
     10.13 Acknowledgements. Each of Holdings and the Borrower hereby
acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
          (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Holdings
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

-79-



--------------------------------------------------------------------------------



 



          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.
     10.14 Releases of Guarantees. (a) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 10.1) to take
any action requested by the Borrower having the effect of releasing any
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (ii) under the circumstances described in
paragraph (b) below.
          (b) At such time as the Loans, the Reimbursement Obligations and the
other Obligations shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Guarantors shall
be released from other obligations under the Guarantee Agreement (other than
those expressly stated to survive such termination), all without delivery of any
instrument or performance of any act by any Person.
     10.15 Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates in connection with their rights and obligations hereunder and under
the other Loan Documents, (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, or (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document.
     10.16 WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

-80-



--------------------------------------------------------------------------------



 



     10.17 USA PATRIOT Act.Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
     10.18 Transitional Arrangements.
          (a) Existing Credit Agreement Superseded. This Agreement shall
supersede the Existing Credit Agreement in its entirety, except as provided in
this Section 10.18. On the Closing Date, (i) the Term Loans outstanding under
the Existing Credit Agreement shall be repaid in full and terminated and the
Revolving Loans outstanding under the Existing Credit Agreement shall be repaid,
(ii) the Collateral granted by the Group Members to secure the “Secured
Obligations” under the Existing Credit Agreement shall be released (and such
release is hereby authorized by the Lenders), (iii) the rights and obligations
of the parties under each of the Existing Credit Agreement and the “Notes”
defined therein shall be subsumed within and be governed by this Agreement and
the Notes; provided however, that for purposes of this clause (iii) any of the
“Obligations” (as defined in the Existing Credit Agreement) outstanding under
the Existing Credit Agreement with respect to the Revolving Loans shall, for
purposes of this Agreement, be Obligations hereunder, (iv) this Agreement shall
not in any way release or impair the rights, duties or Obligations created
pursuant to the Existing Credit Agreement or any other Loan Document or affect
the relative priorities thereof, in each case to the extent in force and effect
thereunder as of the Closing Date, except as modified hereby or by documents,
instruments and agreements executed and delivered in connection herewith, and
all of such rights, duties and Obligations are assumed, ratified and affirmed by
the Borrower; (v) the Obligations incurred under the Existing Credit Agreement
shall, to the extent outstanding on the Closing Date, continue outstanding under
this Agreement and shall not be deemed to be paid, released, discharged or
otherwise satisfied by the execution of this Agreement, and this Agreement shall
not constitute a refinancing, substitution or novation of such Obligations or
any of the other rights, duties and obligations of the parties hereunder; and
(vi) the execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of Lenders or the
Administrative Agent under the Existing Credit Agreement, nor constitute a
waiver of any covenant, agreement or obligation under the Existing Credit
Agreement, except to the extent that any such covenant, agreement or obligation
is no longer set forth herein or is modified hereby. The Lenders’ interests in
such Obligations, and participations in such Letters of Credit, shall be
reallocated on the Closing Date in accordance with each Lender’s applicable
Revolving Percentages.
          (b) Interest and Fees under Existing Credit Agreement. All interest
and all commitment, facility and other fees and expenses owing or accruing under
or in respect of the Existing Credit Agreement shall be calculated as of the
Closing Date (prorated in the case of any fractional periods), and shall be paid
on the Closing Date in accordance with the method specified in the Existing
Credit Agreement as if such agreements were still in effect.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-81-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            MEDICAL PROPERTIES TRUST, INC.
      By:   /s/ R. Steven Hamner         Name:   R. Steven Hamner       
Title:   Executive Vice President and
Chief Financial Officer        MPT OPERATING PARTNERSHIP, L.P.
      By:   MEDICAL PROPERTIES TRUST, LLC, its         general partner   

        By:   MEDICAL PROPERTIES TRUST, INC.,         its sole member     

  By:   /s/ R. Steven Hamner         Name:   R. Steven Hamner        Title:  
Executive Vice President and
Chief Financial Officer   

[Signature Page - A/R Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender
      By:   /s/ Brendan M. Poe         Name:   Brendan M. Poe        Title:  
Vice President   

[Signature Page - A/R Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            KEYBANK NATIONAL ASSOCIATION, as
Syndication Agent and as a Lender
      By:   /s/ Charles W. Cashin III         Name:   Charles W. Cashin III     
  Title:   Assistant Vice President   

[Signature Page - A/R Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            ROYAL BANK OF CANADA, as a Lender
      By:   /s/ Dan LePage         Name:   Dan LePage        Title:   Authorized
Signatory   

[Signature Page - A/R Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK TRUST COMPANY AMERICAS,
as a Lender
      By:   /s/ Carin Keegan         Name:   Carin Keegan        Title:  
Director              By:   /s/ Scottye Lindsey         Name:   Scottye Lindsey 
      Title:   Director   

[Signature Page - A/R Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Suzanne B. Smith         Name:   Suzanne B. Smith       
Title:   Senior Vice President   

[Signature Page - A/R Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            COMPASS BANK, as a Lender
      By:   /s/ Chris Cain         Name:   Chris Cain        Title:   Senior
Vice President   

[Signature Page - A/R Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK, as a Lender
      By:   /s/ John Cappellari         Name:   John Cappellari        Title:  
Vice President   

[Signature Page - A/R Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            REGIONS BANK, as a Lender
      By:   /s/ William H. Crawford         Name:   William H. Crawford       
Title:   Senior Vice President   

[Signature Page - A/R Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            RAYMOND JAMES BANK, FSB, as a Lender
      By:   /s/ Thomas G. Scott         Name:   Thomas G. Scott        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



Schedule EGL
Eligible Ground Leased Property

         
San Antonio Warm Springs Rehabilitation Hospital
  MPT of Warm Springs, L.P.   Owner
 
       
Mountain View Regional Rehabilitation Hospital
  MPT of Morgantown, LLC   Owner

 



--------------------------------------------------------------------------------



 



Schedule ES
Excluded Subsidiaries
1. MPT West Houston Hospital, LLC
2. MPT West Houston Hospital, L.P.
3. MPT West Houston MOB, LLC
4. MPT West Houston MOB, L.P.
5. MPT Development Services, Inc.
6. MPT of North Cypress, LLC
7. MPT of North Cypress, L.P.
8. MPT of Wichita, LLC
9. Wichita Health Associates, Limited Partnership
10. MPT of Anaheim, LLC
11. MPT of Anaheim, L.P.
12. MPT Covington TRS, Inc.
13. MPT DS Equipment Holding, LLC
14. MPT of Kansas City, LLC
15. MPT Finance Corporation
16. MPT of Desoto, LLC
17. MPT of Desoto, L.P.
18. MPT of Desoto Hospital, LLC
19. MPT of Hoboken Real Estate, LLC
20. MPT of Hoboken Hospital, LLC
21. MPT of Hoboken TRS, LLC
22. MPT of Greenville, LLC

 



--------------------------------------------------------------------------------



 



Schedule PUP
Pooled Unencumbered Properties

         
Cornerstone Hospital of Bossier City
  MPT of Bossier City, LLC   Owner
Cornerstone Hospital of Houston — Clear Lake
  MPT of Webster, L.P.   Owner
Cornerstone Hospital of Southeast Arizona
  MPT of Tucson, LLC   Owner
 
       
Warm Springs Specialty Hospital of Luling
  MPT of Luling, L.P.   Owner
San Antonio Warm Springs Rehabilitation Hospital
  MPT of Warm Springs, L.P.   Owner
 
       
Warm Springs Rehabilitation Hospital of Victoria
  MPT of Victoria, L.P.   Owner
 
       
Huntington Beach Hospital
  MPT of Huntington Beach, L.P.   Owner
La Palma Intercommunity Hospital
  MPT of La Palma, L.P.   Owner
West Anaheim Medical Center
  MPT of West Anaheim, L.P.   Owner
 
       
Vibra Specialty Hospital of Dallas
  MPT of Dallas LTACH, L.P.   Owner
Vibra Hospital of Southeastern Michigan
  MPT of Detroit, LLC   Owner
New Bedford Rehabilitation Hospital
  4499 Acushnet Avenue, LLC   Owner
Vibra Specialty Hospital of Portland
  MPT of Portland, LLC   Owner
Northern California Rehabilitation Hospital
  MPT of Redding, LLC   Owner
North Valley Rehabilitation Hospital
  8451 Pearl Street, LLC   Owner
Atrium Medical Center
  MPT of Corinth, L.P.   Owner
 
       
Marlboro Park Hospital
  MPT of Bennettsville, LLC   Owner
Chesterfield General Hospital
  MPT of Cheraw, LLC   Owner
Hill Regional Hospital
  MPT of Hillsboro, L.P.   Owner
 
       
Healthtrax Wellness Center — Warwick
  MPT of Warwick, LLC   Owner
Healthtrax Wellness Center — Providence
  MPT of Providence, LLC   Owner
Healthtrax Wellness Center — Springfield
  MPT of Springfield, LLC   Owner
Healthtrax Wellness Center — Enfield
  MPT of Enfield, LLC   Owner
Healthtrax Wellness Center — Newington
  MPT of Newington, LLC   Owner
Healthtrax Wellness Center — Bristol
  MPT of Bristol, LLC   Owner

 



--------------------------------------------------------------------------------



 



Schedule UP
Expiring Leases

         
HealthSouth Rehabilitation Hospital of Fayetteville
  MPT of Fayetteville, LLC   Owner
 
       
Mountain View Regional Rehabilitation Hospital
  MPT of Morgantown, LLC   Owner*

 

*   Property subject to ground lease.

 



--------------------------------------------------------------------------------



 



Schedule 1.1A
Commitments

          Lender   Revolving Commitment
JPMorgan Chase Bank, N.A.
  $ 42,000,000  
 
       
KeyBank National Association
  $ 42,000,000  
 
       
Royal Bank of Canada
  $ 42,000,000  
 
       
Deutsche Bank Trust Company Americas
  $ 42,000,000  
 
       
Bank of America, N.A.
  $ 42,000,000  
 
       
SunTrust Bank
  $ 35,000,000  
 
       
Compass Bank
  $ 35,000,000  
 
       
Regions Bank
  $ 30,000,000  
 
       
Raymond James Bank, FSB
  $ 20,000,000  
 
       
 
       
 
  $ 330,000,000  

 



--------------------------------------------------------------------------------



 



Schedule 3.1(a)
Existing Letters of Credit
Letter of Credit issued to the order of Banc of America Leasing & Capital, LLC
in an amount of $7,600,000.
Letter of Credit issued to the order of Premier Healthcare, LLC in an amount of
$1,291,625.

 



--------------------------------------------------------------------------------



 



Schedule 4.4
Consents, Authorizations, Filings and Notices

1.   In connection with the release of all of the collateral held under the
Existing Credit Agreement, UCC-3 Termination Statements with respect to each
UCC-1 Financing Statement filed in connection with the Existing Credit Agreement
and naming a Loan Party as debtor.   2.   In connection with the termination of
the Term Loan Facility under the Existing Credit Agreement, the payoff letter
executed by JPMorgan Chase Bank, N.A. dated as of April 26, 2011.

 



--------------------------------------------------------------------------------



 



Schedule 4.15
Subsidiaries

              Jurisdiction of   Percentage of Capital Stock Owned Name  
Organization   by any Loan Party
MPT of Victorville, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Bucks County, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Bucks County, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Bucks County, LLC
 
       
MPT of Bloomington, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Covington, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Denham Springs, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Redding, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Chino, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Sherman Oaks, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P
 
       
MPT of Dallas LTACH, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Dallas LTACH, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Dallas LTACH, LLC
 
       
MPT of Portland, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Warm Springs, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Warm Springs, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Warm Springs, LLC
 
       
MPT of Victoria, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.

 



--------------------------------------------------------------------------------



 



              Jurisdiction of   Percentage of Capital Stock Owned Name  
Organization   by any Loan Party
MPT of Victoria, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Victoria, LLC
 
       
MPT of Luling, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Luling, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Luling, LLC
 
       
MPT of Huntington Beach, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Huntington Beach, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Huntington Beach, LLC
 
       
MPT of West Anaheim, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of West Anaheim, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of West Anaheim, LLC
 
       
MPT of La Palma, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of La Palma, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of La Palma, LLC
 
       
MPT of Paradise Valley, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Paradise Valley, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Paradise Valley, LLC
 
       
MPT of Southern California, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Southern California, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Southern California, LLC
 
       
MPT of Twelve Oaks, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Twelve Oaks, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Twelve Oaks, LLC

10



--------------------------------------------------------------------------------



 



              Jurisdiction of   Percentage of Capital Stock Owned Name  
Organization   by any Loan Party
MPT of Shasta, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Shasta, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Shasta, LLC
 
       
MPT of Webster, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Webster, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Webster, LLC
 
       
MPT of Tucson, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Bossier City, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of West Valley City, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Idaho Falls, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Poplar Bluff, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Bennettsville, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Detroit, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Bristol, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Newington, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Enfield, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Petersburg, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Fayetteville, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Wichita, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
4499 Acushnet Avenue, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.

11



--------------------------------------------------------------------------------



 



              Jurisdiction of   Percentage of Capital Stock Owned Name  
Organization   by any Loan Party
8451 Pearl Street, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT West Houston Hospital, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT West Houston Hospital, L.P.
  DE   99.68% of partnership interests owned by MPT Operating Partnership, L.P.;
.32% owned by MPT West Houston Hospital, LLC
 
       
MPT West Houston MOB, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT West Houston MOB, L.P.
  DE   76% of partnership interests owned by MPT West Houston MOB, LLC; 24%
owned by investors
 
       
MPT of North Cypress, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of North Cypress, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of North Cypress, LLC
 
       
MPT of Garden Grove Hospital, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Garden Grove Hospital, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Garden Grove Hospital, LLC
 
       
MPT of Garden Grove MOB, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Garden Grove MOB, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Garden Grove MOB, LLC
 
       
MPT of San Dimas Hospital, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of San Dimas Hospital, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of San Dimas Hospital, LLC
 
       
MPT of San Dimas MOB, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of San Dimas MOB, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of San Dimas MOB, LLC

12



--------------------------------------------------------------------------------



 



              Jurisdiction of   Percentage of Capital Stock Owned Name  
Organization   by any Loan Party
MPT of Cheraw, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT Covington TRS, Inc.
  DE   100% of outstanding stock owned by MPT Operating Partnership, L.P.
 
       
MPT of Ft. Lauderdale, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Providence, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Springfield, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Warwick, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
Wichita Health Associates,
Limited Partnership
  DE   97% of partnership interests owned by MPT of Wichita, LLC; 3% of
partnership interests owned by CMS Wichita Rehabilitation, Inc.
 
       
Mountain View- MPT Hospital, LLC
  DE   82% of limited liability company interests owned by MPT of Idaho Falls,
LLC; 18% limited liability company interests owned by Mountain View Hospital,
LLC
 
       
MPT Development Services, Inc.
  DE   100% of outstanding stock owned by MPT Operating Partnership, L.P.
 
       
MPT of Richardson, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Richardson, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Richardson, LLC
 
       
MPT of Round Rock, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Round Rock, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Round Rock, LLC
 
       
MPT of Shenandoah, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Shenandoah, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Shenandoah, LLC
 
       
MPT of Hillsboro, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.

13



--------------------------------------------------------------------------------



 



              Jurisdiction of   Percentage of Capital Stock Owned Name  
Organization   by any Loan Party
MPT of Hillsboro, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Hillsboro, LLC
 
       
MPT of Florence, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Clear Lake, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Clear Lake, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Clear Lake, LLC
 
       
MPT of Tomball, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Tomball, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Tomball, LLC
 
       
MPT of Gilbert, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Corinth, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Corinth, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Corinth, LLC
 
       
MPT of Bayonne, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Alvarado, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Alvarado, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Alvarado, LLC
 
       
MPT DS Equipment Holding, LLC
  DE   100% of limited liability company interests owned by MPT Development
Services, Inc.
 
       
MPT of Kansas City, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Desoto, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P.
 
       
MPT of Desoto, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Desoto, LLC
 
       
MPT of Desoto Hospital, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P

14



--------------------------------------------------------------------------------



 



              Jurisdiction of   Percentage of Capital Stock Owned Name  
Organization   by any Loan Party
MPT of Hoboken Real Estate, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P
 
       
MPT of Hoboken Hospital, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P
 
       
MPT of Hoboken TRS, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P
 
       
MPT Finance Corporation
  DE   100% of equity interests owned by MPT Operating Partnership, L.P
 
       
MPT of Morgantown, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P
 
       
MPT of Anaheim, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P
 
       
MPT of Anaheim, L.P.
  DE   99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Anaheim, LLC
 
       
MPT of Greenville, LLC
  DE   100% of limited liability company interests owned by MPT Operating
Partnership, L.P

15



--------------------------------------------------------------------------------



 



Schedule 4.23(a)
Properties

                  Property   Owner/Ground Lessor/Mortgagor   Capacity
1
  Desert Valley Hospital   MPT of Victorville, LLC   Mortgagee
 
           
2
  Northern California Rehabilitation Hospital   MPT of Redding, LLC   Owner
 
           
3
  Chino Valley Medical Center   MPT of Chino, LLC   Mortgagee
 
           
4
  Sherman Oaks Hospital   MPT of Sherman Oaks, LLC   Owner
 
           
5
  Vibra Specialty Hospital of Dallas   MPT of Dallas LTACH, L.P.   Owner
 
           
6
  Vibra Specialty Hospital of Portland   MPT of Portland, LLC   Owner
 
           
7
  San Antonio Warm Springs Rehabilitation
Hospital   MPT of Warm Springs, L.P.   Owner*
 
           
8
  Warm Springs Rehabilitation Hospital of Victoria   MPT of Victoria, L.P.  
Owner
 
           
9
  Warm Springs Specialty Hospital of Luling   MPT of Luling, L.P.   Owner
 
           
10
  Huntington Beach Hospital   MPT of Huntington Beach, L.P.   Owner
 
           
11
  West Anaheim Medical Center   MPT of West Anaheim, L.P.   Owner
 
           
12
  La Palma Intercommunity Hospital   MPT of La Palma, L.P.   Owner
 
           
13
  Paradise Valley Hospital   MPT of Paradise Valley, L.P.   Owner
 
           
14
  Paradise Valley Hospital   MPT of Southern California, L.P.   Mortgagee
 
           
15
  Shasta Regional Medical Center   MPT of Shasta, L.P.   Owner
 
           
16
  New Bedford Rehabilitation Hospital   4499 Acushnet Avenue, LLC   Owner
 
           
17
  North Valley Rehabilitation Hospital   8451 Pearl Street, LLC   Owner
 
           
18
  Vibra Hospital of Southeastern Michigan   MPT of Detroit, LLC   Owner
 
           
19
  Garden Grove Medical Center   MPT of Garden Grove Hospital, LLC   Owner

 



--------------------------------------------------------------------------------



 



                  Property   Owner/Ground Lessor/Mortgagor   Capacity
20
  Garden Grove MOB   MPT of Garden Grove MOB, LLC   Owner
 
           
21
  Cornerstone Hospital of Bossier City   MPT of Bossier City, LLC   Owner
 
           
22
  Cornerstone Hospital of Southeast Arizona   MPT of Tucson, LLC   Owner
 
           
23
  Cornerstone Hospital of Houston — Clear Lake   MPT of Webster, L.P.   Owner
 
           
24
  Mountain View Hospital   Mountain View — MPT Hospital LLC (82% ownership**)
(formerly known as HCPI/Idaho Falls, LLC)

**MPT of Idaho Falls, LLC’s ownership interest in HCPI/Idaho Falls, LLC will
decrease by 2% annually to a minimum of 60% in 2021   Owner (82%)
 
           
25
  Pioneer Valley Hospital   MPT of West Valley City, LLC   Owner
 
           
26
  Poplar Bluff Regional Medical Center-North   MPT of Poplar Bluff, LLC   Owner
 
           
27
  Sunrise Rehabilitation Hospital   MPT of Ft. Lauderdale, LLC   Owner
 
           
28
  HealthSouth Rehabilitation Hospital of Fayetteville   MPT of Fayetteville, LLC
  Owner
 
           
29
  Healthsouth Rehabilitation Hospital of Petersburg   MPT of Petersburg, LLC  
Owner
 
           
30
  North Cypress Medical Center   MPT of North Cypress, L.P.   Owner
 
           
31
  Wesley Rehabilitation Hospital   Wichita Health Associates,
Limited Partnership   Owner
 
           
32
  River Oaks Medical Center   MPT of Twelve Oaks, L.P.   Owner
 
           
33
  Monroe Hospital   MPT of Bloomington, LLC   Owner
 
           
34
  Bucks County Specialty Hospital   MPT of Bucks County, L.P.   Owner
 
           
35
  North Shore Specialty Hospital of Covington   MPT of Covington, LLC   Owner

17



--------------------------------------------------------------------------------



 



                  Property   Owner/Ground Lessor/Mortgagor   Capacity
36
  Long-Term Acute Care Hospital of Denham Springs   MPT of Denham Springs, LLC  
Owner
 
           
37
  Healthtrax Wellness Center — Warwick   MPT of Warwick, LLC   Owner
 
           
38
  Healthtrax Wellness Center — Providence   MPT of Providence, LLC   Owner
 
           
39
  Healthtrax Wellness Center — Springfield   MPT of Springfield, LLC   Owner
 
           
40
  San Dimas Community Hospital   MPT of San Dimas Hospital, LP   Owner
 
           
41
  San Dimas Medical Office Buildings   MPT of San Dimas Hospital, LLC   Owner
 
           
42
  Healthtrax Wellness Center — Enfield   MPT of Enfield, LLC   Owner
 
           
43
  Healthtrax Wellness Center — Newington   MPT of Newington, LLC   Owner
 
           
44
  Healthtrax Wellness Center — Bristol   MPT of Bristol, LLC   Owner
 
           
45
  Marlboro Park Hospital   MPT of Bennettsville, LLC   Owner
 
           
46
  Chesterfield General Hospital   MPT of Cheraw, LLC   Owner
 
           
47
  Reliant Rehabilitation Hospital North Texas   MPT of Richardson, L.P.   Owner
 
           
48
  Reliant Rehabilitation Hospital Central Texas   MPT of Round Rock, L.P.  
Owner
 
           
49
  Reliant Rehabilitation Hospital North Houston   MPT of Shenandoah, L.P.  
Owner
 
           
50
  Hill Regional Hospital   MPT of Hillsboro, L.P.   Owner
 
           
51
  Florence Hospital at Anthem   MPT of Florence, LLC   Owner
 
           
52
  Gilbert Hospital   MPT of Gilbert, LLC   Owner
 
           
53
  Triumph Hospital Clear Lake   MPT of Clear Lake, L.P.   Owner
 
           
54
  Triumph Hospital Tomball   MPT of Tomball, L.P.   Owner
 
           
55
  Atrium Medical Center   MPT of Corinth, L.P.   Owner
 
           
56
  Bayonne Medical Center   MPT of Bayonne, LLC   Owner
 
           
57
  Alvarado Hospital   MPT of Alvarado, L.P.   Owner

18



--------------------------------------------------------------------------------



 



                  Property   Owner/Ground Lessor/Mortgagor   Capacity
58
  Triumph Northland LTACH Hospital   MPT of Kansas City, LLC   Owner
 
           
59
  Mountain View Regional
Rehabilitation Hospital   MPT of Morgantown, LLC   Owner*

 

*   Property subject to ground lease.

19



--------------------------------------------------------------------------------



 



Schedule 4.23(b)
Unencumbered Properties at Closing

                  Property   Owner/Ground Lessor/Mortgagor   Capacity
1
  Desert Valley Hospital   MPT of Victorville, LLC   Mortgagee
 
           
2
  Northern California Rehabilitation Hospital   MPT of Redding, LLC   Owner
 
           
3
  Chino Valley Medical Center   MPT of Chino, LLC   Mortgagee
 
           
4
  Sherman Oaks Hospital   MPT of Sherman Oaks, LLC   Owner
 
           
5
  Vibra Specialty Hospital of Dallas   MPT of Dallas LTACH, L.P.   Owner
 
           
6
  Vibra Specialty Hospital of Portland   MPT of Portland, LLC   Owner
 
           
7
  San Antonio Warm Springs Rehabilitation
Hospital   MPT of Warm Springs, L.P.   Owner*
 
           
8
  Warm Springs Rehabilitation Hospital of Victoria   MPT of Victoria, L.P.  
Owner
 
           
9
  Warm Springs Specialty Hospital of Luling   MPT of Luling, L.P.   Owner
 
           
10
  Huntington Beach Hospital   MPT of Huntington Beach, L.P.   Owner
 
           
11
  West Anaheim Medical Center   MPT of West Anaheim, L.P.   Owner
 
           
12
  La Palma Intercommunity Hospital   MPT of La Palma, L.P.   Owner
 
           
13
  Paradise Valley Hospital   MPT of Paradise Valley, L.P.   Owner
 
           
14
  Mountain View Regional Rehabilitation
Hostpital   MPT of Morgantown, LLC   Owner*
 
           
15
  Shasta Regional Medical Center   MPT of Shasta, L.P.   Owner
 
           
16
  New Bedford Rehabilitation Hospital   4499 Acushnet Avenue, LLC   Owner
 
           
17
  North Valley Rehabilitation Hospital   8451 Pearl Street, LLC   Owner
 
           
18
  Vibra Hospital of Southeastern Michigan   MPT of Detroit, LLC   Owner
 
           
19
  Garden Grove Medical Center   MPT of Garden Grove Hospital, LLC   Owner
 
           
20
  Garden Grove MOB   MPT of Garden Grove MOB, LLC   Owner
 
           
21
  Cornerstone Hospital of Bossier City   MPT of Bossier City, LLC   Owner

 



--------------------------------------------------------------------------------



 



                  Property   Owner/Ground Lessor/Mortgagor   Capacity
22
  Cornerstone Hospital of Southeast Arizona   MPT of Tucson, LLC   Owner
 
           
23
  Cornerstone Hospital of Houston — Clear Lake   MPT of Webster, L.P.   Owner
 
           
24
  Mountain View Hospital   Mountain View — MPT Hospital LLC (82% ownership**)
(formerly known as HCPI/Idaho Falls, LLC) **MPT of Idaho Falls, LLC’s ownership
interest in HCPI/Idaho Falls, LLC will decrease by 2% annually to a minimum of
60% in 2021   Owner (82%)
 
           
25
  Pioneer Valley Hospital   MPT of West Valley City, LLC   Owner
 
           
26
  Poplar Bluff Regional Medical Center-North   MPT of Poplar Bluff, LLC   Owner
 
           
27
  Sunrise Rehabilitation Hospital   MPT of Ft. Lauderdale, LLC   Owner
 
           
28
  HealthSouth Rehabilitation Hospital of Fayetteville   MPT of Fayetteville, LLC
  Owner
 
           
29
  Healthsouth Rehabilitation Hospital of Petersburg   MPT of Petersburg, LLC  
Owner
 
           
30
  Bucks County Specialty Hospital   MPT of Bucks County, L.P.   Owner
 
           
31
  North Shore Specialty Hospital of Covington   MPT of Covington, LLC   Owner
 
           
32
  Long-Term Acute Care Hospital of Denham Springs   MPT of Denham Springs, LLC  
Owner
 
           
33
  Healthtrax Wellness Center — Warwick   MPT of Warwick, LLC   Owner
 
           
34
  Healthtrax Wellness Center — Providence   MPT of Providence, LLC   Owner
 
           
35
  Healthtrax Wellness Center — Springfield   MPT of Springfield, LLC   Owner
 
           
36
  San Dimas Community Hospital   MPT of San Dimas Hospital, LP   Owner
 
           
37
  San Dimas Medical Office Buildings   MPT of San Dimas Hospital, LLC   Owner
 
           
38
  Healthtrax Wellness Center — Enfield   MPT of Enfield, LLC   Owner
 
           
39
  Healthtrax Wellness Center — Newington   MPT of Newington, LLC   Owner
 
           
40
  Healthtrax Wellness Center — Bristol   MPT of Bristol, LLC   Owner
 
           
41
  Marlboro Park Hospital   MPT of Bennettsville, LLC   Owner
 
           
42
  Chesterfield General Hospital   MPT of Cheraw, LLC   Owner
 
           
43
  Reliant Rehabilitation Hospital North Texas   MPT of Richardson, L.P.   Owner

21



--------------------------------------------------------------------------------



 



                  Property   Owner/Ground Lessor/Mortgagor   Capacity
44
  Reliant Rehabilitation Hospital Central
Texas   MPT of Round Rock, L.P.   Owner
 
           
45
  Reliant Rehabilitation Hospital North
Houston   MPT of Shenandoah, L.P.   Owner
 
           
46
  Hill Regional Hospital   MPT of Hillsboro, L.P.   Owner
 
           
47
  Florence Hospital at Anthem   MPT of Florence, LLC   Owner
 
           
48
  Gilbert Hospital   MPT of Gilbert, LLC   Owner
 
           
49
  Triumph Hospital Clear Lake   MPT of Clear Lake, L.P.   Owner
 
           
50
  Triumph Hospital Tomball   MPT of Tomball, L.P.   Owner
 
           
51
  Atrium Medical Center   MPT of Corinth, L.P.   Owner
 
           
52
  Bayonne Medical Center   MPT of Bayonne, LLC   Owner
 
           
53
  Alvarado Hospital   MPT of Alvarado, L.P.   Owner

 

*   Property subject to ground lease.

22



--------------------------------------------------------------------------------



 



Schedule 4.23(c)
Initial Unencumbered Properties

             
1
  Desert Valley Hospital   MPT of Victorville, LLC   Mortgagee
 
           
2
  Northern California Rehabilitation Hospital   MPT of Redding, LLC   Owner
 
           
3
  Chino Valley Medical Center   MPT of Chino, LLC   Mortgagee
 
           
4
  Sherman Oaks Hospital   MPT of Sherman Oaks, LLC   Owner
 
           
5
  Vibra Specialty Hospital of Dallas   MPT of Dallas LTACH, L.P.   Owner
 
           
6
  Vibra Specialty Hospital of Portland   MPT of Portland, LLC   Owner
 
           
7
  San Antonio Warm Springs Rehabilitation
Hospital   MPT of Warm Springs, L.P.   Owner*
 
           
8
  Warm Springs Rehabilitation Hospital of Victoria   MPT of Victoria, L.P.  
Owner
 
           
9
  Warm Springs Specialty Hospital of Luling   MPT of Luling, L.P.   Owner
 
           
10
  Huntington Beach Hospital   MPT of Huntington Beach, L.P.   Owner
 
           
11
  West Anaheim Medical Center   MPT of West Anaheim, L.P.   Owner
 
           
12
  La Palma Intercommunity Hospital   MPT of La Palma, L.P.   Owner
 
           
13
  Paradise Valley Hospital   MPT of Paradise Valley, L.P.   Owner
 
           
14
  Shasta Regional Medical Center   MPT of Shasta, L.P.   Owner
 
           
15
  New Bedford Rehabilitation Hospital   4499 Acushnet Avenue, LLC   Owner
 
           
16
  North Valley Rehabilitation Hospital   8451 Pearl Street, LLC   Owner
 
           
17
  Vibra Hospital of Southeastern Michigan   MPT of Detroit, LLC   Owner
 
           
18
  Garden Grove Medical Center   MPT of Garden Grove Hospital, LLC   Owner
 
           
19
  Garden Grove MOB   MPT of Garden Grove MOB, LLC   Owner
 
           
20
  Cornerstone Hospital of Bossier City   MPT of Bossier City, LLC   Owner
 
           
21
  Cornerstone Hospital of Southeast Arizona   MPT of Tucson, LLC   Owner
 
           
22
  Cornerstone Hospital of Houston — Clear Lake   MPT of Webster, L.P.   Owner

 



--------------------------------------------------------------------------------



 



             
23
  Mountain View Hospital   Mountain View — MPT Hospital LLC (82% ownership**)
(formerly known as HCPI/Idaho Falls, LLC)
** MPT of Idaho Falls, LLC’s ownership interest in HCPI/Idaho Falls, LLC will
decrease by 2% annually to a minimum of 60% in 2021   Owner (82%)
 
           
24
  Pioneer Valley Hospital   MPT of West Valley City, LLC   Owner
 
           
25
  Poplar Bluff Regional Medical Center-North   MPT of Poplar Bluff, LLC   Owner
 
           
26
  Sunrise Rehabilitation Hospital   MPT of Ft. Lauderdale, LLC   Owner
 
           
27
  Healthsouth Rehabilitation Hospital of Petersburg   MPT of Petersburg, LLC  
Owner
 
           
28
  Bucks County Specialty Hospital   MPT of Bucks County, L.P.   Owner
 
           
29
  North Shore Specialty Hospital of Covington   MPT of Covington, LLC   Owner
 
           
30
  Long-Term Acute Care Hospital of Denham Springs   MPT of Denham Springs, LLC  
Owner
 
           
31
  Healthtrax Wellness Center — Warwick   MPT of Warwick, LLC   Owner
 
           
32
  Healthtrax Wellness Center — Providence   MPT of Providence, LLC   Owner
 
           
33
  Healthtrax Wellness Center — Springfield   MPT of Springfield, LLC   Owner
 
           
34
  San Dimas Community Hospital   MPT of San Dimas Hospital, LP   Owner
 
           
35
  San Dimas Medical Office Buildings   MPT of San Dimas Hospital, LLC   Owner
 
           
36
  Healthtrax Wellness Center — Enfield   MPT of Enfield, LLC   Owner
 
           
37
  Healthtrax Wellness Center — Newington   MPT of Newington, LLC   Owner
 
           
38
  Healthtrax Wellness Center — Bristol   MPT of Bristol, LLC   Owner
 
           
39
  Marlboro Park Hospital   MPT of Bennettsville, LLC   Owner
 
           
40
  Chesterfield General Hospital   MPT of Cheraw, LLC   Owner
 
           
41
  Reliant Rehabilitation Hospital North Texas   MPT of Richardson, L.P.   Owner
 
           
42
  Reliant Rehabilitation Hospital Central
Texas   MPT of Round Rock, L.P.   Owner
 
           
43
  Reliant Rehabilitation Hospital North
Houston   MPT of Shenandoah, L.P.   Owner

24



--------------------------------------------------------------------------------



 



             
44
  Hill Regional Hospital   MPT of Hillsboro, L.P.   Owner
 
           
45
  Florence Hospital at Anthem   MPT of Florence, LLC   Owner
 
           
46
  Gilbert Hospital   MPT of Gilbert, LLC   Owner
 
           
47
  Triumph Hospital Clear Lake   MPT of Clear Lake, L.P.   Owner
 
           
48
  Triumph Hospital Tomball   MPT of Tomball, L.P.   Owner
 
           
49
  Atrium Medical Center   MPT of Corinth, L.P.   Owner
 
           
50
  Bayonne Medical Center   MPT of Bayonne, LLC   Owner
 
           
51
  Alvarado Hospital   MPT of Alvarado, L.P.   Owner

 

*   Property subject to ground lease.

25



--------------------------------------------------------------------------------



 



Schedule 7.2(d)
Existing Indebtedness

              MPT Entity   Indebtedness   Amount  
MPT of North Cypress, L.P.
  Colonial Bank, N.A. Revolving Line of Credit   Up to $42,000,000
 
  (consisting of Indebtedness as defined in sections (a) and (i) of the
definition thereof in the Credit Agreement)        
Northland Mortgage Loan
  40/86 Mortgage Capital, Inc.   $14,592,557

 



--------------------------------------------------------------------------------



 



Schedule 7.3(f)
Existing Liens

     
MPT of North Cypress, L.P.
  Lien on North Cypress Real Property
 
   
Wichita Health Associates, Limited
Partnership
  Lien on Wichita Real Property
 
   
MPT of Kansas City, LLC
  Lien on Northland Real Property

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF GUARANTEE AGREEMENT

 



--------------------------------------------------------------------------------



 



GUARANTEE AGREEMENT
     GUARANTEE AGREEMENT, dated as of April 26, 2011, among MEDICAL PROPERTIES
TRUST, INC., a Maryland corporation (“Holdings”), and each of the other
signatories hereto (together with any other entity that may become a party
hereto as provided herein the “Subsidiary Guarantors,” and together with
Holdings, the “Guarantors”), in favor of JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks, financial institutions and other entities (the “Lenders”) from time to
time party as Lenders to the Amended and Restated Revolving Credit Agreement,
dated as of the date hereof (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among MPT
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”),
Holdings, the Lenders, the Administrative Agent, KEYBANK NATIONAL ASSOCIATION,
as syndication agent (in such capacity, the “Syndication Agent”).
RECITALS
     WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make Loans to the Borrower upon the terms and subject to the
conditions set forth therein;
     WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;
     WHEREAS, the proceeds of the Loans under the Credit Agreement, will be used
in part to enable the Borrower to repay Indebtedness and finance acquisitions
and investments;
     WHEREAS, the Borrower and the Guarantors are engaged in related businesses,
and each Guarantor will derive substantial direct and indirect benefit from the
making of the Loans under the Credit Agreement; and
     WHEREAS, it is a condition precedent to the obligation of the Lenders to
make their respective Loans to the Borrower under the Credit Agreement that the
Guarantors shall have executed and delivered this Agreement to the
Administrative Agent for the benefit of the Credit Parties.
     NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained and to induce the Agents and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective Loans to the
Borrower thereunder, each Guarantor hereby agrees with the Administrative Agent,
for the benefit of the Credit Parties, as follows:

 



--------------------------------------------------------------------------------



 



Section 1. DEFINED TERMS
§1.1. Definitions.
     (a) Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
     (b) The following terms shall have the following meanings:
     “Agreement”: this Guarantee Agreement, as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time.
     “Borrower Obligations”: the collective reference to the unpaid principal of
and interest on the Loans and all other obligations (and specifically including
the Reimbursement Obligations) and liabilities of the Borrower to any Agent,
Lender or Indemnitee, whether direct or indirect, absolute or contingent, due or
to become due or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, this Agreement, the other Loan
Documents or any other document made, delivered or given in connection therewith
or pursuant thereto, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, attorney’s fees and legal expenses) or otherwise (including
interest accruing at the then applicable rate provided in the Credit Agreement
after the maturity of the Loans and interest accruing at the then applicable
rate provided in the Credit Agreement after the commencement of any bankruptcy
case or insolvency, reorganization, liquidation or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding and all expense reimbursement and indemnity
obligations arising or incurred as provided in the Loan Documents after the
commencement of any such case or proceeding, whether or not a claim for such
obligations is allowed in such case or proceeding).
     “Guaranteed Obligations”: collectively, (a) the Borrower Obligations and
(b) the Guarantor Obligations.
     “Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor with respect to the Credit Agreement which may
arise under or in connection with this Agreement (including Section 2) or any
other Loan Document to which such Guarantor is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, attorney’s fees and legal
expenses) or otherwise (including all expense reimbursement and indemnity
obligations arising or incurred as provided in the Loan Documents after the
commencement of any bankruptcy case or insolvency, reorganization, liquidation
or like proceeding, whether or not a claim for such obligations is allowed in
such case or proceeding).
     “Indemnitee”: as defined in Section 10.5 of the Credit Agreement.
     “Organizational Documents”: as to any Person, its certificate or articles
of incorporation and by-laws if a corporation, or its certificate of formation
and its partnership agreement if a partnership, its limited liability company
agreement if a limited liability company, or other organizational or governing
documents of such person.

2



--------------------------------------------------------------------------------



 



     “Unasserted Obligations”: shall mean, at any time, Guaranteed Obligations
for taxes, costs, indemnifications, reimbursements, damages and other
liabilities (except for (i) the principal of interest on, and fees relating to,
any Guaranteed Obligations and (ii) contingent reimbursement obligations in
respect of any amounts that may be drawn under Letters of Credit) in respect of
which no claim or demand for payment has been made (or, in the case of
Guaranteed Obligations for indemnification, no notice for indemnification has
been issued by the indemnitee) at such time.
§1.2. Other Definitional Provisions.
     (a) As used herein and in any certificate or other document made or
delivered pursuant hereto, (i) accounting terms relating to any Guarantor not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP, (ii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation,” (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), and (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties of every type and nature, and
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions hereunder).
     (b) The words “hereof,” “herein,” “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.
     (c) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     (d) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to any Obligation shall mean the
payment in full of such Obligation in cash in immediately available funds.
Section 2. GUARANTEE
§2.1. Guarantee.
     (a) Each of the Guarantors hereby, jointly and severally, unconditionally
and irrevocably, guarantees to the Administrative Agent, for the benefit of the
Credit Parties, the prompt and complete payment and performance by the Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of each
and all of the Borrower Obligations. Guarantors agree that this guarantee is a
guarantee of payment and performance and not of collection.
     (b) Each Guarantor shall be liable under its guarantee set forth in
Section 2.1(a), without any limitation as to amount, for all present and future
Borrower Obligations, including specifically all future increases in the
outstanding amount of the Loans under the Credit

3



--------------------------------------------------------------------------------



 



Agreement and other future increases in the Borrower Obligations, whether or not
any such increase is committed, contemplated or provided for by the Loan
Documents on the date hereof; provided, that (i) enforcement of such guarantee
against such Guarantor will be limited as necessary to limit the recovery under
such guarantee to the maximum amount which may be recovered without causing such
enforcement or recovery to constitute a fraudulent transfer or fraudulent
conveyance under any applicable law, including any applicable federal or state
fraudulent transfer or fraudulent conveyance law (after giving effect, to the
fullest extent permitted by law, to the reimbursement and contribution rights
set forth in Section 2.2) and (ii) to the fullest extent permitted by applicable
law, the foregoing clause (i) shall be for the benefit solely of creditors and
representatives of creditors of each Guarantor and not for the benefit of such
Guarantor or the holders of any equity interest in such Guarantor. Each
Guarantor shall be regarded, and shall be in the same position, as principal
debtor with respect to the Guaranteed Obligations.
     (c) The guarantee contained in this Section 2.1 (i) shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2.1 (other than
Unasserted Obligations) have been paid in full, and all commitments to extend
credit under the Credit Agreement have terminated, notwithstanding that from
time to time during the term of the Credit Agreement the Borrower may be free
from any Borrower Obligations, (ii) unless released as provided in clause
(iii) below, shall survive the repayment of the Loans under the Credit Agreement
and remain enforceable as to all Borrower Obligations that survive such
repayment, termination and release and (iii) shall be released when and as set
forth in Section 5.15.
     (d) No payment (other than payment in full of all the Guaranteed
Obligations) made by the Borrower, any of the Guarantors, any other guarantor or
any other Person or received or collected by any Credit Party from the Borrower,
any of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Borrower Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder in respect of any other Borrower Obligations then
outstanding or thereafter incurred.
§2.2. Reimbursement, Contribution and Subrogation. In case any payment is made
on account of the Borrower Obligations by any Guarantor or is received or
collected on account of the Borrower Obligations from any Guarantor:
     (a) Such Guarantor shall be entitled, subject to and upon payment in full
of all outstanding Guaranteed Obligations, (i) to demand and enforce
reimbursement for the full amount of such payment from the Borrower and (ii) to
demand and enforce contribution in respect of such payment from each other
Guarantor which has not paid its fair share of such payment, as necessary to
ensure that (after giving effect to any enforcement of reimbursement rights
provided hereby) each Guarantor pays its fair share of the unreimbursed portion
of such payment. For this purpose, the fair share of each Guarantor as to any
unreimbursed payment shall be determined based on an equitable apportionment of
such unreimbursed payment among all Guarantors based on the relative value of
their assets (net of their liabilities, other than Guaranteed Obligations) and
any other equitable considerations deemed appropriate by the court.

4



--------------------------------------------------------------------------------



 



     (b) If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor against the Borrower or any other Guarantor under
Section 2.2(a), such Guarantor shall be entitled, subject to and upon payment in
full of all outstanding Guaranteed Obligations, to be subrogated (equally and
ratably with all other Guarantors entitled to reimbursement from the Borrower or
contribution from any other Guarantor under Section 2.2(a)) to any interest that
may then be held by the Administrative Agent upon any collateral granted to it
for the Guaranteed Obligations, if any. To the fullest extent permitted under
applicable law, such right of subrogation shall be enforceable solely against
the Borrower and the Guarantors, and not against the Credit Parties, and neither
the Administrative Agent nor any Credit Party shall have any duty whatsoever to
warrant, ensure or protect any such right of subrogation or to obtain, perfect,
maintain, hold, enforce or retain any collateral for any purpose related to any
such right of subrogation. If subrogation is demanded in writing by any
Guarantor, then (subject to and upon payment in full of all outstanding
Guaranteed Obligations) the Administrative Agent shall deliver to the Guarantors
making such demand, or to a representative of such Guarantors or of the
Guarantors generally, an instrument reasonably satisfactory to the
Administrative Agent transferring, on a quitclaim basis without (to the fullest
extent permitted under applicable law) any recourse, representation, warranty or
obligation whatsoever, whatever interest the Administrative Agent then may hold
in whatever collateral may then exist that was not previously released or
disposed of by the Administrative Agent.
     (c) All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Guarantor as to
any payment on account of the Guaranteed Obligations made by it or received
shall be fully subordinated in all respects to the prior payment in full of all
of the Guaranteed Obligations. Until payment in full of the Guaranteed
Obligations, no Guarantor shall demand or receive any collateral security,
payment or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim. If any such payment or
distribution is made or becomes available to any Guarantor, such payment or
distribution shall be delivered by the person making such payment or
distribution directly to the Administrative Agent, for application to the
payment of the Guaranteed Obligations. If any such payment or distribution is
received by any Guarantor, it shall be held by such Guarantor in trust, as
trustee of an express trust for the benefit of the Credit Parties, and shall
forthwith be transferred and delivered by such Guarantor to the Administrative
Agent, in the exact form received and, if necessary, duly endorsed.
     (d) The obligations of the Guarantors under the Loan Documents, including
their liability for the Guaranteed Obligations are not contingent upon the
validity, legality, enforceability, collectibility or sufficiency of any right
of reimbursement, contribution or subrogation arising under this Section 2.2. To
the fullest extent permitted under applicable law, the invalidity,
insufficiency, unenforceability or uncollectibility of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Credit Party against
any Guarantor. The Credit Parties make no representations or warranties in
respect of any such right and shall, to the fullest extent permitted under
applicable law, have no duty to assure, protect, enforce or ensure any such
right or otherwise relating to any such right.
     (e) Each Guarantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Guarantor, but (i) the exercise and

5



--------------------------------------------------------------------------------



 



enforcement of such rights shall be subject to this Section 2.2 and (ii) to the
fullest extent permitted by applicable law, neither the Administrative Agent nor
any Credit Party shall ever have any duty or liability whatsoever in respect of
any such right.
§2.3. Amendments, etc. with respect to the Borrower Obligations. To the fullest
extent permitted by applicable law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Borrower Obligations made by any Credit Party may be
rescinded by such Credit Party and any of the Borrower Obligations continued,
and the Borrower Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Credit Party, and the Credit Agreement and the
other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, amended and restated, supplemented,
replaced, refinanced, otherwise modified or terminated, in whole or in part, as
the Administrative Agent (or the requisite Credit Parties) may deem advisable
from time to time, and any cash collateral security, guarantee or right of
offset at any time held by any Credit Party for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. No Credit
Party shall have any obligation to protect, secure, perfect or insure any Lien
on cash collateral held by it pursuant to Section 8 of the Credit Agreement, if
any, except to the extent required by applicable law. Each Guarantor hereby
acknowledges and agrees that the Administrative Agent and the Credit Parties may
at any time or from time to time, with or without the consent of, or notice to,
Guarantors or any of them:
     (a) change or extend the manner, place or terms of payment of, or renew or
alter all or any portion of, the Guaranteed Obligations;
     (b) take any action under or in respect of the Loan Documents in the
exercise of any remedy, power or privilege contained therein or available to it
at law, equity or otherwise, or waive or refrain from exercising any such
remedies, powers or privileges;
     (c) amend or modify, in any manner whatsoever, the Loan Documents;
     (d) extend or waive the time for any Loan Party’s performance of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under the Loan Documents, or waive such performance or compliance or
consent to a failure of, or departure from, such performance or compliance;
     (e) take and hold collateral for the payment of the Guaranteed Obligations
guaranteed hereby or sell, exchange, release, dispose of, or otherwise deal
with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent and the Credit Parties have been granted a Lien, to secure
any Guaranteed Obligations;
     (f) release anyone who may be liable in any manner for the payment of any
amounts owed by Guarantors or any Loan Party to the Administrative Agent or any
Credit Party;

6



--------------------------------------------------------------------------------



 



     (g) modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of any Guarantor or any
Loan Party are subordinated to the claims of the Administrative Agent and the
Credit Parties; and/or
     (h) apply any sums by whomever paid or however realized to any amounts
owing by any Guarantor or any Loan Party to the Administrative Agent or any
Credit Party in such manner as the Administrative Agent or any Credit Party
shall determine in its discretion.
     The Administrative Agent and the Credit Parties shall not incur any
liability to Guarantors as a result thereof, and no such action shall impair or
release the Guaranteed Obligations of Guarantors or any of them under this
Agreement.
§2.4. Guarantee Absolute and Unconditional. To the fullest extent permitted by
applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by any Credit Party upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2. The
Borrower Obligations, and each of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 2. All dealings between
the Borrower and any of the Guarantors, on the one hand, and the Credit Parties,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed, to the fullest extent permitted by applicable law, as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity, genuineness, regularity, enforceability or any future
amendment of, or change in the Credit Agreement or any other Loan Document, any
of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any Credit Party, (b) the absence of any action to enforce this
Agreement or any other Loan Document or the waiver or consent by the
Administrative Agent and/or the Credit Parties with respect to any of the
provisions thereof, (c) the existence, value or condition of, or failure to
perfect its security interest in cash collateral granted pursuant to Section 8
of the Credit Agreement, if any, or any action, or the absence of any action, by
the Administrative Agent in respect thereof (including, without limitation, the
release of any such security), (d) the insolvency of any Loan Party, or (e) any
other action or circumstance whatsoever which might otherwise constitute a legal
or equitable discharge of the Borrower for the Borrower Obligations, a defense
of a surety or guarantor or a legal or equitable discharge of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Credit Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Guarantor or any
other Person or against any cash collateral pledged pursuant to Section 8 of the
Credit Agreement, if any, or guarantee for the Borrower Obligations or any right
of offset with respect thereto, and any failure by any Credit Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any Guarantor or any other Person or to realize upon any such
cash collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower, any other Guarantor or any other Person or any
such cash collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express,

7



--------------------------------------------------------------------------------



 



implied or available as a matter of law, of any Credit Party against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
§2.5. Reinstatement. The guarantee contained in this Section 2 shall be
reinstated and shall remain in all respects enforceable to the extent that, at
any time, any payment of any of the Borrower Obligations is set aside, avoided
or rescinded or must otherwise be restored or returned by any Credit Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
in whole or in part, and such reinstatement and enforceability shall, to the
fullest extent permitted by applicable law, be effective as fully as if such
payment had not been made.
§2.6. Demand by Agent or Lenders. In addition to the terms of the guarantee set
forth in this Section 2, and in no manner imposing any limitation on such terms,
it is expressly understood and agreed that, if, at any time, the outstanding
principal amount of the Guaranteed Obligations under the Credit Agreement
(including all accrued interest thereon) is declared to be immediately due and
payable, then Guarantors shall, without demand, pay to the holders of the
Guaranteed Obligations the entire outstanding Guaranteed Obligations due and
owing to such holders.
§2.7. Enforcement. In no event shall the Administrative Agent have any
obligation (although it is entitled, at its option) to proceed against the
Borrower or any other Loan Party or any cash collateral pledged pursuant to
Section 8 of the Credit Agreement before seeking satisfaction from any or all of
the Guarantors, and the Administrative Agent may proceed, prior or subsequent
to, or simultaneously with, the enforcement of the Administrative Agent’s rights
hereunder, to exercise any right or remedy which it may have against any
collateral, as a result of any Lien it may have as security for all or any
portion of the Guaranteed Obligations.
§2.8. Waiver. In addition to the waivers contained in Section 2.4 hereof,
Guarantors waive, and agree that they shall not at any time insist upon, plead
or in any manner whatever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, marshaling of assets or redemption laws,
or exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by Guarantors of their Guaranteed
Obligations under, or the enforcement by the Administrative Agent or the Credit
Parties of, this Agreement. Guarantors hereby waive diligence, presentment and
demand (whether for non-payment or protest or of acceptance, maturity, extension
of time, change in nature or form of the Guaranteed Obligations, acceptance of
further security, release of further security, composition or agreement arrived
at as to the amount of, or the terms of, the Guaranteed Obligations, notice of
adverse change in any Borrower’s financial condition or any other fact which
might increase the risk to Guarantors) with respect to any of the Guaranteed
Obligations or all other demands whatsoever and waive the benefit of all
provisions of law which are or might be in conflict with the terms of this
Agreement. Guarantors represent, warrant and jointly and severally agree that,
as of the date of this Agreement, their obligations under this Agreement are not
subject to any offsets or defenses against the Administrative Agent or the
Credit Parties or any Loan Party of any kind. Guarantors further jointly and
severally agree that their obligations under this Agreement shall not be subject
to any counterclaims, offsets or defenses against the Administrative Agent or
any

8



--------------------------------------------------------------------------------



 



Credit Party or against any Loan Party of any kind which may arise in the future
except for those arising by operation of law.
§2.9. Severability, etc. It is the intention and agreement of each Guarantor,
the Administrative Agent and the Credit Parties that the obligations of each
Guarantor under this Agreement shall be valid and enforceable against such
Guarantors to the maximum extent permitted by applicable law. Accordingly, if
any provision of this Agreement creating any obligation of the Guarantors in
favor of the Administrative Agent and the Credit Parties shall be declared to be
invalid or unenforceable in any respect or to any extent, it is the stated
intention and agreement of each Guarantor, the Administrative Agent and the
Credit Parties that any balance of the obligation created by such provision and
all other obligations of the Guarantors to the Administrative Agent and the
Credit Parties created by other provisions of this Agreement shall remain valid
and enforceable. Likewise, if by final order a court of competent jurisdiction
shall declare any sums which the Administrative Agent and the Credit Parties may
be otherwise entitled to collect from the Guarantors under this Agreement to be
in excess of those permitted under any law (including any federal or state
fraudulent conveyance or like statute or rule of law) applicable to the
obligations of the Guarantors under this Agreement, it is the stated intention
and agreement of each Guarantor and the Administrative Agent and the Credit
Parties that all sums not in excess of those permitted under such applicable law
shall remain fully collectible by the Administrative Agent and the Credit
Parties from the Guarantors.
§2.10. Payments. Each Guarantor hereby agrees to pay all amounts payable by it
under this Section 2 to the Administrative Agent without set-off or counterclaim
in Dollars in immediately available funds as specified in the Credit Agreement.
§2.11. Assurances. Each Guarantor hereby agrees, upon the written request of the
Administrative Agent or any Credit Party, to execute and deliver to the
Administrative Agent or such Credit Party, from time to time, any additional
instruments or documents reasonably considered necessary by the Administrative
Agent or such Credit Party to cause this guarantee set forth in this Section 2
to be, become or remain valid and effective in accordance with its terms.
Section 3. REPRESENTATIONS AND WARRANTIES
Each Guarantor hereby represents and warrants to each Credit Party that:
§3.1. Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 4 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which is hereby incorporated herein by reference, are true
and correct, and each Credit Party shall be entitled to rely on each of them as
if they were fully set forth herein; provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section 3.1, be deemed to be a reference to such Guarantor’s knowledge.
§3.2. Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Guarantor’s full and exact legal name, jurisdiction of organization,
organizational identification number from the jurisdiction of organization (if
any), and the location of such Guarantor’s chief executive office or principal
residence, as the case may be, are specified on Schedule 2. On the

9



--------------------------------------------------------------------------------



 



date hereof, such Guarantor is organized solely under the law of the
jurisdiction so specified and has not filed any certificates of domestication,
transfer or continuance in any other jurisdiction. Except as otherwise indicated
on Schedule 2, the jurisdiction of such Guarantor’s organization or formation is
required to maintain a public record showing the Guarantor to have been
organized or formed. On the date hereof, except as specified on Schedule 2, such
Guarantor has not changed its name, jurisdiction of organization, chief
executive office or its corporate or organizational structure in any way (e.g.
by merger, consolidation, change in corporate form or otherwise) within the past
five years. Such Guarantor has furnished to the Administrative Agent its
Organizational Documents as in effect as of a date which is recent to the date
hereof and long-form good standing certificate, or an equivalent certificate
issued by its jurisdiction of organization, as of a date which is recent to the
date hereof.
§3.3. Corporate Power; Authorization; Enforceable Guaranteed Obligations. The
execution, delivery and performance of the guarantee set forth in Section 2, and
all other Loan Documents and all instruments and documents to be delivered by
each Guarantor hereunder and under the Credit Agreement are within such
Guarantor’s corporate power, have been duly authorized by all necessary or
proper corporate action, including the consent of stockholders where required,
are not in contravention of any provision of such Guarantor’s Organizational
Documents, do not violate any law or regulation, or any order or decree of any
Governmental Authority, do not conflict with or result in the breach of, or
constitute a default under, or accelerate or permit the acceleration of any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which any Guarantor is a party or by which any
Guarantor or any of its property is bound, do not result in the creation or
imposition of any Lien upon any of the property of any Guarantor, all of which
have been duly obtained, made or complied with prior to the Closing Date. On or
prior to the Closing Date, this Agreement and each of the Loan Documents to
which any Guarantor is a party shall have been duly executed and delivered for
the benefit of or on behalf of such Guarantor, and each shall then constitute a
legal, valid and binding obligation of such Guarantor, enforceable against such
Guarantor in accordance with its terms.
§3.4. Survival. The representations and warranties set forth in this Section 3
shall survive the execution and delivery of this Agreement.
Section 4. COVENANTS
§4.1. Covenants in Credit Agreement. Each Guarantor covenants and agrees with
the Credit Parties that, from and after the date of this Agreement until this
Agreement is terminated pursuant to Section 5.15, that such Guarantor shall
take, or refrain from taking, as the case may be, each action that is necessary
to be taken or not taken, so that no breach of the covenants in the Credit
Agreement pertaining to actions to be taken, or not taken, by such Guarantor
will result.
Section 5. MISCELLANEOUS
§5.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement.

10



--------------------------------------------------------------------------------



 



§5.2. Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1 or to such other address as such
Guarantor may notify the Administrative Agent in writing; provided further that
notices to the Administrative Agent shall be addressed as follows, or to such
other address as may be hereafter notified by the Administrative Agent:

     
Administrative Agent:
  JPMorgan Chase Bank, N.A.
383 Madison Avenue, 40th Floor
New York, NY 10179
 
   
 
  Attention: Brendan Poe
 
   
 
  Telecopy: (646) 534-0574
 
   
 
  Telephone: (212) 622-8173

§5.3. No Waiver by Course of Conduct; Cumulative Remedies. No Credit Party shall
by any act (except by a written instrument pursuant to Section 5.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Credit Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Credit Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Credit Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.
§5.4. Enforcement Expenses; Indemnification.
     (a) Each Guarantor agrees to pay, or reimburse the Administrative Agent
for, all its reasonable documented out-of-pocket costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Guarantor is a party, including the reasonable
documented out-of-pocket fees and disbursements of counsel to the Administrative
Agent.
     (b) Each Guarantor agrees to pay, and to save the Credit Parties harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable in connection with any of the transactions contemplated
by this Agreement.
     (c) Each Guarantor agrees to pay, and to save the Credit Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs,

11



--------------------------------------------------------------------------------



 



expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement on the terms set forth in Section 10.5 of the Credit Agreement.
     (d) The agreements in this Section shall survive repayment of the
Guaranteed Obligations and all other amounts payable under the Credit Agreement
and the other Loan Documents.
§5.5. Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Credit Parties and their successors and assigns; provided that no Guarantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent and,
unless so consented to, each such assignment, transfer or delegation by any
Guarantor shall be void.
§5.6. Set-Off. Each Guarantor hereby irrevocably authorizes each Credit Party at
any time and from time to time while an Event of Default shall have occurred and
be continuing, without notice to such Guarantor or any other Guarantor, any such
notice being expressly waived by each Guarantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Credit Party to or for
the credit or the account of such Guarantor, or any part thereof in such amounts
as such Credit Party may elect, against and on account of the obligations and
liabilities of such Guarantor to such Credit Party hereunder and claims of every
nature and description of such Credit Party against such Guarantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other Loan
Document or otherwise, as such Credit Party may elect, whether or not any Credit
Party has made any demand for payment and although such obligations, liabilities
and claims may be contingent or unmatured. Each Credit Party shall notify such
Guarantor promptly of any such set-off and the application made by such Credit
Party of the proceeds thereof, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Credit Party under this Section are in addition to other rights and
remedies (including other rights of set-off) which such Credit Party may have.
§5.7. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
§5.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12



--------------------------------------------------------------------------------



 



§5.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
§5.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Guarantors and the Credit Parties with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Credit Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.
§5.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
§5.12. Submission To Jurisdiction; Waivers. Each Guarantor hereby irrevocably
and unconditionally:
     (a) submits for itself in any legal action or proceeding relating to this
Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the non
exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 5.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
§5.13. Acknowledgements. Each Guarantor hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
     (b) no Credit Party has any fiduciary relationship with or duty to any
Guarantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the

13



--------------------------------------------------------------------------------



 



relationship between the Guarantors, on the one hand, and the Credit Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Guarantors and the Credit Parties.
§5.14. Additional Guarantors; Supplements to Schedules.
     (a) Each Subsidiary of the Borrower that is required to become a party to
this Agreement pursuant to Section 6.10 of the Credit Agreement shall become a
Guarantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex II hereto.
     (b) The Guarantors shall deliver to the Administrative Agent supplements to
the Schedules to this Agreement as necessary to reflect changes thereto arising
after the date hereof promptly after the occurrence of any such changes, unless
otherwise specified herein. Such Supplements shall become part of this Agreement
as of the date of delivery to the Administrative Agent.
§5.15. Termination.
     (a) At such time as the Loans and all other Guaranteed Obligations (other
than Unasserted Obligations) have been paid in full, this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Guarantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party.
     (b) Any obligations of a Subsidiary Guarantor hereunder shall be released
at such time such Subsidiary Guarantor is dissolved; provided that any property
of such Subsidiary Guarantor has been disposed of in a transaction permitted by
the Credit Agreement.
§5.16. WAIVER OF JURY TRIAL. EACH GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE ADMINISTRATIVE AGENT AND EACH OTHER CREDIT PARTY, HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
§5.17. Credit Parties. By entering into this Agreement, each of the Credit
Parties agrees to be bound by the terms of the Loan Documents, including,
without limitation, Section 10 of the Credit Agreement.
[SIGNATURE PAGES FOLLOW]

14



--------------------------------------------------------------------------------



 



            MEDICAL PROPERTIES TRUST, INC.
      By:           Name:   R. Steven Hamner        Title:   Executive Vice
President and
Chief Financial Officer        MEDICAL PROPERTIES TRUST, LLC
      By:   MEDICAL PROPERTIES TRUST, INC,         its sole member             

        By:           Name:   R. Steven Hamner        Title:   Executive Vice
President and
Chief Financial Officer     

[Signature Page to Guarantee Agreement]

 



--------------------------------------------------------------------------------



 



MPT OF VICTORVILLE, LLC
MPT OF BUCKS COUNTY, LLC
MPT OF BLOOMINGTON, LLC
MPT OF COVINGTON, LLC
MPT OF DENHAM SPRINGS, LLC
MPT OF REDDING, LLC
MPT OF CHINO, LLC
MPT OF SHERMAN OAKS, LLC
MPT OF DALLAS LTACH, LLC
MPT OF PORTLAND, LLC
MPT OF WARM SPRINGS, LLC
MPT OF VICTORIA, LLC
MPT OF LULING, LLC
MPT OF HUNTINGTON BEACH, LLC
MPT OF WEST ANAHEIM, LLC
MPT OF LA PALMA, LLC
MPT OF PARADISE VALLEY, LLC
MPT OF SOUTHERN CALIFORNIA, LLC
MPT OF TWELVE OAKS, LLC
MPT OF SHASTA, LLC
MPT OF WEBSTER, LLC
MPT OF TUCSON, LLC
MPT OF BOSSIER CITY, LLC
MPT OF WEST VALLEY CITY, LLC
MPT OF IDAHO FALLS, LLC
MPT OF POPLAR BLUFF, LLC
MPT OF BENNETTSVILLE, LLC
MPT OF DETROIT, LLC
MPT OF BRISTOL, LLC
MPT OF NEWINGTON, LLC
MPT OF ENFIELD, LLC
MPT OF PETERSBURG, LLC
MPT OF FAYETTEVILLE, LLC
4499 ACUSHNET AVENUE, LLC
8451 PEARL STREET, LLC
MPT OF GARDEN GROVE HOSPITAL, LLC
MPT OF GARDEN GROVE MOB, LLC
MPT OF SAN DIMAS HOSPITAL, LLC
MPT OF SAN DIMAS MOB, LLC
MPT OF CHERAW, LLC
MPT OF FT. LAUDERDALE, LLC
MPT OF PROVIDENCE, LLC
MPT OF SPRINGFIELD, LLC
MPT OF WARWICK, LLC
MPT OF RICHARDSON, LLC
MPT OF ROUND ROCK, LLC
MPT OF SHENANDOAH, LLC
[Signature Page - Guarantee Agreement]

 



--------------------------------------------------------------------------------



 



MPT OF HILLSBORO, LLC
MPT OF FLORENCE, LLC
MPT OF CLEAR LAKE, LLC
MPT OF TOMBALL, LLC
MPT OF GILBERT, LLC
MPT OF CORINTH, LLC
MPT OF BAYONNE, LLC
MPT OF ALVARADO, LLC
MPT OF MORGANTOWN, LLC

                  By:   MPT OPERATING PARTNERSHIP, L.P.,         sole member of
each of the above entities             

        By:   MEDICAL PROPERTIES TRUST, LLC,         its general partner       
     

        By:   MEDICAL PROPERTIES TRUST, INC,       its sole member             

        By:           Name:   R. Steven Hamner        Title:   Executive Vice
President and Chief Financial Officer     

[Signature Page to Guarantee Agreement]

 



--------------------------------------------------------------------------------



 



            MPT OF BUCKS COUNTY, L.P.
      By:   MPT OF BUCKS COUNTY, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

            MPT OF DALLAS LTACH, L.P.
      By:   MPT OF DALLAS LTACH, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

            MPT OF WARM SPRINGS, L.P.
      By:   MPT OF WARM SPRINGS, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

[Signature Page to Guarantee Agreement]

 



--------------------------------------------------------------------------------



 



            MPT OF VICTORIA, L.P.
      By:   MPT OF VICTORIA, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

            MPT OF LULING, L.P.
      By:   MPT OF LULING, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

            MPT OF HUNTINGTON BEACH, L.P.
      By:   MPT OF HUNTINGTON BEACH, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

[Signature Page to Guarantee Agreement]

 



--------------------------------------------------------------------------------



 



            MPT OF WEST ANAHEIM, L.P.
      By:   MPT OF WEST ANAHEIM, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

            MPT OF LA PALMA, L.P.
      By:   MPT OF LA PALMA, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

            MPT OF PARADISE VALLEY, L.P.
      By:   MPT OF PARADISE VALLEY, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

[Signature Page to Guarantee Agreement]

 



--------------------------------------------------------------------------------



 



            MPT OF SOUTHERN CALIFORNIA, L.P.
      By:   MPT OF SOUTHERN CALIFORNIA, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

            MPT OF TWELVE OAKS, L.P.
      By:   MPT OF TWELVE OAKS, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

            MPT OF SHASTA, L.P.
      By:   MPT OF SHASTA, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

[Signature Page to Guarantee Agreement]

 



--------------------------------------------------------------------------------



 



            MPT OF WEBSTER, L.P.
      By:   MPT OF WEBSTER, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

            MPT OF GARDEN GROVE HOSPITAL, L.P.
      By:   MPT OF GARDEN GROVE HOSPITAL, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

            MPT OF GARDEN GROVE MOB, L.P.
      By:   MPT OF GARDEN GROVE MOB, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

[Signature Page to Guarantee Agreement]

 



--------------------------------------------------------------------------------



 



            MPT OF SAN DIMAS HOSPITAL, L.P.
      By:   MPT OF SAN DIMAS HOSPITAL, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

            MPT OF SAN DIMAS MOB, L.P.
      By:   MPT OF SAN DIMAS MOB, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

            MPT OF RICHARDSON, L.P.
      By:   MPT OF RICHARDSON, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

[Signature Page to Guarantee Agreement]

 



--------------------------------------------------------------------------------



 



            MPT OF ROUND ROCK, L.P.
      By:   MPT OF ROUND ROCK, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

            MPT OF SHENANDOAH, L.P.
      By:   MPT OF SHENANDOAH, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

            MPT OF HILLSBORO, L.P.
      By:   MPT OF HILLSBORO, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

[Signature Page to Guarantee Agreement]

 



--------------------------------------------------------------------------------



 



            MPT OF CLEAR LAKE, L.P.
      By:   MPT OF CLEAR LAKE, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

            MPT OF TOMBALL, L.P.
      By:   MPT OF TOMBALL, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

            By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

            MPT OF CORINTH, L.P.
      By:   MPT OF CORINTH, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

[Signature Page to Guarantee Agreement]

 



--------------------------------------------------------------------------------



 



            MPT OF ALVARADO, L.P.
      By:   MPT OF ALVARADO, LLC, its general partner    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

        By:           Name:   R. Steven Hamner        Title:   Executive Vice
President and Chief Financial Officer   

[Signature Page to Guarantee Agreement]

 



--------------------------------------------------------------------------------



 



           



MOUNTAIN VIEW — MPT HOSPITAL, LLC
      By:   MPT OF IDAHO FALLS, LLC, its managing member    

        By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

        By:   MEDICAL PROPERTIES TRUST, LLC, its general partner    

        By:   MEDICAL PROPERTIES TRUST, INC, its sole member    

        By:           Name:   R. Steven Hamner        Title:   Executive Vice
President and Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
as Administrative Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



Annex I — Assumption Agreement

Schedule 1 — Notices

Schedule 2 — Guarantor Identification Information

 



--------------------------------------------------------------------------------



 



ANNEX II to
Guarantee Agreement
     ASSUMPTION AGREEMENT, dated as of _______________, 200_, made
___________________________ (the “Additional Guarantor”), in favor of JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions (the “Lenders”) parties
to the Credit Agreement referred to below. All capitalized terms not defined
herein shall have the meaning ascribed to them in such Credit Agreement.
W I T N E S S E T H:
     WHEREAS, Medical Properties Trust, Inc. (“Holdings”), MPT Operating
Partnership, L.P. (the “Borrower”), the Lenders and the Administrative Agent
have entered into a Revolving Credit and Term Loan Agreement, dated as of
April 26, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);
     WHEREAS, in connection with the Credit Agreement, the Borrower and certain
of its Affiliates (other than the Additional Guarantor), have entered into the
Guarantee Agreement, dated as of April 26, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee Agreement”) in favor of the
Administrative Agent for the benefit of the Credit Parties;
     WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and
     WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;
     NOW, THEREFORE, IT IS AGREED:
1. Guarantee Agreement. By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 5.14 of the Guarantee
Agreement, hereby becomes a party to the Guarantee Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor thereunder. The
information set forth in Annex I-A hereto is hereby added to the information set
forth in Schedules to the Guarantee Agreement. The Additional Guarantor hereby
represents and warrants that each of the representations and warranties
contained in Section 3 of the Guarantee Agreement is true and correct on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date.
2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to
be duly executed and delivered as of the date first above written.

            [ADDITIONAL GUARANTOR]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



ANNEX I-A to
Assumption Agreement
Supplements to Schedules
Supplement to Schedule 1
Supplement to Schedule 2

 



--------------------------------------------------------------------------------



 



Schedule 1
Notices
Notices may be delivered to any of the Guarantors at the following address:
[Guarantor]
c/o Medical Properties Trust, Inc.
1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
Attention:      R. Steven Hamner
Telecopy:      (205) 969-3756
Telephone:    (205) 969-3755

 



--------------------------------------------------------------------------------



 



Schedule 2
Guarantor Identification Information

                      Employer         Jurisdiction of   Identification    
Legal Name   Organization   Number   Chief Executive Office
Medical Properties Trust,Inc.
  MD   20-0191742   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
Medical Properties Trust, LLC
  DE   34-1985135   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT Operating Partnership, L.P.
  DE   20-0242069   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Victorville, LLC
  DE   20-2486521   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Bucks County, LLC
  DE   20-2486602   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Bucks County, L.P.
  DE   20-2486672   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Covington, LLC
  DE   20-2953603   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Denham Springs, LLC
  DE   20-2953661   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Redding, LLC
  DE   20-3072918   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Chino, LLC
  DE   20-3363654   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Sherman Oaks, LLC
  DE   20-3857799   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Dallas LTACH, LLC
  DE   20-4805632   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Dallas LTACH, L.P.
  DE   20-4805835   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Portland, LLC
  DE   20-5337217   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Warm Springs, LLC
  DE   20-5714589   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Warm Springs, L.P.
  DE   20-5714648   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.

-3-



--------------------------------------------------------------------------------



 



                      Employer         Jurisdiction of   Identification    
Legal Name   Organization   Number   Chief Executive Office
MPT of Victoria, LLC
  DE   20-5714694   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Victoria, L.P.
  DE   20-5714747   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Luling, LLC
  DE   20-5714787   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Luling, L.P.
  DE   20-5714819   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Huntington Beach, LLC
  DE   20-5714848   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Huntington Beach, L.P.
  DE   20-5714872   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of West Anaheim, LLC
  DE   20-5714896   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of West Anaheim, L.P.
  DE   20-5714924   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of La Palma, LLC
  DE   20-5714958   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of La Palma, L.P.
  DE   20-5714994   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Paradise Valley, LLC
  DE   20-8798603   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Paradise Valley, L.P.
  DE   20-8798655   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Southern California, LLC
  DE   20-8963938   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Southern California, L.P.
  DE   20-8963986   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Shasta, LLC
  DE   26-0559841   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Shasta, L.P.
  DE   26-0559876   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
4499 Acushnet Avenue, LLC
  DE   20-2066562   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
8451 Pearl Street, LLC
  DE   20-2066776   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.

-4-



--------------------------------------------------------------------------------



 



                      Employer         Jurisdiction of   Identification    
Legal Name   Organization   Number   Chief Executive Office
MPT of Bennettsville, LLC
  DE   26-2518359   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Bossier City, LLC
  DE   26-2520505   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Cheraw, LLC
  DE   26-2518316   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Idaho Falls, LLC
  DE   26-2518223   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Tucson, LLC
  DE   26-2520552   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Webster, LLC
  DE   26-2453275   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Webster, L.P.
  DE   26-2453328   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
Mountain View-MPT Hospital, LLC
  DE   33-0983824   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Poplar Bluff, LLC
  DE   26-2518397   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Providence, LLC
  DE   26-2825405   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Springfield, LLC
  DE   26-2825629   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Warwick, LLC
  DE   26-2825704   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Bristol, LLC
  DE   26-2394024   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Enfield, LLC
  DE   26-2394158   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of West Valley City, LLC
  DE   26-2512723   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Ft. Lauderdale, LLC
  DE   26-2399919   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Newington, LLC
  DE   26-2394093   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.

-5-



--------------------------------------------------------------------------------



 



                      Employer         Jurisdiction of   Identification    
Legal Name   Organization   Number   Chief Executive Office
MPT of Detroit, LLC
  DE   26-2496457   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Morgantown, LLC
  DE   26-2520595   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Petersburg, LLC
  DE   26-2518270   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Fayetteville, LLC
  DE   26-2406076   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Garden Grove Hospital, LLC
  DE   26-3002663   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Garden Grove Hospital, L.P.
  DE   26-3002710   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Garden Grove MOB, LLC
  DE   26-3002759   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Garden Grove MOB, L.P.
  DE   26-3002799   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of San Dimas Hospital, LLC
  DE   26-3002414   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of San Dimas Hospital, L.P.
  DE   26-3002474   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of San Dimas MOB, LLC
  DE   26-3002527   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust,
 
           
MPT of San Dimas MOB, L.P.
  DE   26-3002622   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT Twelve Oaks, LLC
  DE   26-0559922   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT Twelve Oaks, L.P.
  DE   26-0560020   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Bloomington, LLC
  DE   20-2603301   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Richardson, LLC
  DE   27-2553353   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Richardson, L.P.
  DE   27-2553826   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.

-6-



--------------------------------------------------------------------------------



 



                      Employer         Jurisdiction of   Identification    
Legal Name   Organization   Number   Chief Executive Office
MPT of Round Rock, LLC
  DE   27-2553469   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Round Rock, L.P.
  DE   27-2553630   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Shenandoah, LLC
  DE   27-2553198   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Shenandoah, L.P.
  DE   27-2554012   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Hillsboro, LLC
  DE   27-3001181   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Hillsboro, L.P.
  DE   27-3046180   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Florence, LLC
  DE   27-3737512   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Clear Lake, LLC
  DE   27-4433434   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Clear Lake, L.P.
  DE   27-4433581   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Tomball, LLC
  DE   27-4242856   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Tomball, L.P.
  DE   27-4242973   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Gilbert, LLC
  DE   27-4433943   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Corinth, LLC
  DE   27-3857789   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Corinth, L.P.
  DE   27-3857881   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Bayonne, LLC
  DE   27-4434500   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Alvarado, LLC
  DE   45-0639984   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242
c/o Medical Properties Trust, Inc.
 
           
MPT of Alvarado, L.P.
  DE   45-0640615   1000 Urban Center Drive, Suite 501
Birmingham, AL 35242

-7-



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
[Date]
          MPT Operating Partnership, L.P (the “Borrower”), hereby certifies as
of the date hereof the following:

1.   Responsible Officer. The Responsible Officer signing this Compliance
Certificate on behalf of the Borrower has read a copy of the Amended and
Restated Revolving Credit Agreement dated as of April 26, 2011 (as amended,
restated, replaced, supplemented or modified from time to time, the “Credit
Agreement”), among the Borrower, MEDICAL PROPERTIES TRUST, INC., a Maryland
corporation, the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement, KEYBANK NATIONAL ASSOCIATION, as
Syndication Agent and JPMORGAN CHASE BANK, N.A., as Administrative Agent. Terms
used herein and not otherwise defined herein shall have the meanings set forth
in the Credit Agreement. The Responsible Officer further certifies that, to the
best of such Responsible Officer’s knowledge, each Loan Party during the period
covered by the financial statements identified below has observed or performed
all of its covenants and other agreements, and satisfied every condition
contained in the Credit Agreement and the other Loan Documents to which it is a
party to be observed, performed or satisfied by it, and that such Responsible
Officer has obtained no knowledge of any Default or Event of Default [except as
specified herein].   2.   Total Leverage Ratio. The ratio of (i) (A) Total
Indebtedness minus (B) unrestricted cash and Cash Equivalents of the Group
Members in excess of $10,000,000 that is being held to repay that portion of
Total Indebtedness that matures within twenty-four (24) months to (ii) Total
Asset Value (the “Total Leverage Ratio”) [at the last day of the four
consecutive fiscal quarters of the Borrower prior to the execution of this
certificate] [or] [on the date of incurrence of Indebtedness by the Borrower or
its Subsidiaries] does not exceed 60%.   3.   [Fixed Charge Coverage Ratio. The
ratio of Total EBITDA to Total Fixed Charges for the four consecutive fiscal
quarters of the Borrower prior to execution of this certificate is not less than
1.60 to 1.0.]*   4.   [Mortgage Secured Leverage Ratio. The ratio of (i)(A) the
aggregate amount of all Mortgage Secured Indebtedness minus the aggregate amount
of all Assumed Mortgage Secured Indebtedness to (B) Total Asset Value [at the
last day of the four consecutive fiscal quarters prior to the execution of this
certificate] [or] [on the date of incurrence of Indebtedness by the Borrower or
its Subsidiaries] does not exceed 15% or (ii) the ratio of the aggregate amount
of all Mortgage Secured Indebtedness (including, for the avoidance of doubt,
Assumed Mortgage Secured Indebtedness) to Total Asset Value [at the last day of
the four consecutive fiscal quarters of the Borrower prior to the execution of
this certificate] [or] [on the date of any incurrence of Indebtedness by the
Borrower or its Subsidiaries] does not exceed 40%.]*

 



--------------------------------------------------------------------------------



 



5.   [Recourse Mortgage Secured Indebtedness. The Recourse Mortgage Secured
Indebtedness has not exceeded $75,000,000 at any time, provided that from and
after the repayment of any Recourse Mortgage Secured Indebtedness owed to
Colonial Bank, N.A. under the Promissory Note dated as of June 26, 2007,
Recourse Mortgage Secured Indebtedness will not exceed $50,000,000.]*   6.  
[Consolidated Adjusted Net Worth. The Consolidated Tangible Net Worth is not
less than the sum of (i) $764,542,618 plus (ii) 85% of Net Cash Proceeds from
issuances of Capital Stock by the Borrower or Holdings after December 31,
2010.]*   7.   Unsecured Leverage Ratio. The ratio of Unsecured Indebtedness to
Unencumbered Asset Value [at the last day of the four consecutive fiscal
quarters of the Borrower prior to the execution of this certificate] [or] [on
the date of incurrence of Indebtedness by the Borrower or its Subsidiaries] does
not exceed 60%.   8.   Unsecured Interest Coverage Ratio. The ratio of
Unencumbered NOI for any period of four consecutive fiscal quarters of the
Borrower to Unsecured Interest Expense for such period is greater than 2.0 to
1.0 [at the last day of the four consecutive fiscal quarters of the Borrower
prior to the execution of this certificate] [or] [on the date of incurrence of
Indebtedness by the Borrower or its Subsidiaries].   9.   Supporting
Calculations. Attached hereto as Appendix I are all relevant calculations needed
to determine the foregoing, including as to the calculation of Unencumbered
Asset Value.

            MPT OPERATING PARTNERSHIP, L.P.
      By:           Name:           Title:        

 

*   To be included only if it is being delivered pursuant to Section 6.2 of the
Credit Agreement

 



--------------------------------------------------------------------------------



 



APPENDIX I to
Compliance Certificate
[Insert relevant calculations.]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF CLOSING CERTIFICATE
     THE UNDERSIGNED HEREBY CERTIFIES SOLELY IN HIS CAPACITY AS AN OFFICER OF
[LOAN PARTY NAMED HEREIN] AND ON BEHALF OF [LOAN PARTY] IN ITS CAPACITY AS
[____________] OF [_____________] AS FOLLOWS:
1. I am a [______________________] of [Loan Party], a [_______________] [entity]
(“______________”).
2. Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of April 26, 2011 (as it may be amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among Medical Properties Trust, Inc., a Maryland corporation, MPT Operating
Partnership, L.P., a Delaware limited partnership, the several banks and other
financial institutions or entities from time to time parties to the Credit
Agreement, KeyBank National Association, as Syndication Agent, and JPMorgan
Chase Bank, N.A., as Administrative Agent. All capitalized terms used herein
without definition shall have the meanings ascribed to them in the Credit
Agreement.
3. I have reviewed the terms of Section 5 of the Credit Agreement and the
definitions and provisions contained in such credit agreement relating thereto,
and in my opinion I have made, or have caused to be made under my supervision,
such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.
4. Based on my review and examination described in paragraph 3 above, I hereby
certify, on behalf of [Loan Party], that as of the date hereof:

  a.   all of the representations contained in Section 4 of the Credit Agreement
and in any of the other Loan Documents are true and correct in all material
respects (except for representations and warranties which are qualified by
materiality, which shall be true in all respects), on and as of the date hereof
(except to the extent that such representations and warranties expressly speak
as to a different specific date), and Goodwin Procter LLP is entitled to rely
upon such representations and warranties in rendering its opinion; and

  b.   no Event of Default has occurred and is continuing or would result from
the making of the Loan.

  5.   [Attached hereto as Exhibit A is the certificate of incorporation of
[Loan Party], certified by the Secretary of State of [____________].]*

  6.   [Attached hereto as Exhibit B is the long-form good standing certificate
for [Loan Party] certified by the Secretary of State of [____________].]*

[Remainder of page intentionally left blank.]
 

*   To be included only if it is being delivered pursuant to Section 6.10 of the
Credit Agreement

 



--------------------------------------------------------------------------------



 



     The foregoing certifications are made and delivered as of __________ ___,
2011.

            [LOAN PARTY]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A to
Closing Certificate
Certificate of Incorporation

 



--------------------------------------------------------------------------------



 



EXHIBIT B to
Closing Certificate
Good Standing Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF ASSIGNMENT AND ACCEPTANCE
          This ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between the Assignor identified in item 1 below (the “Assignor”) and the
Assignee identified in item 2 below (the “Assignee”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Amended and
Restated Revolving Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

             
1.
  Assignor:        
 
     
 
   
2.
  Assignee:  
 
   
 
     
 
            [indicate [Affiliate][Approved Fund] of [identify Lender]]
 
           
3.
  Borrower:        
 
     
 
    4.   Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement

 



--------------------------------------------------------------------------------



 



5.   Credit Agreement: Amended and Restated Revolving Credit Agreement, dated as
of April 26, 2011, among Medical Properties Trust, Inc., MPT Operating
Partnership, L.P., the institutions from time to time party thereto as lenders,
KeyBank National Association, as Syndication Agent, and JPMorgan Chase Bank,
N.A., as Administrative Agent, as amended and in effect from time to time.

6.   Assigned Interest:

                                                              Aggregate        
                          Amount of     Amount of     Percentage                
      Commitment/     Commitment/     Assigned of               Facility    
Loans     Loans     Commitment/   Assignor[s]1   Assignee[s]2     Assigned3    
for all Lenders4     Assigned     Loans5  
 
                  $       $         %  
 
                               
 
                  $       $         %  
 
                               
 
                  $       $         %  
 
                               

      [7. Trade Date: __________________]6

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 

1   List each Assignor, as appropriate.   2   List each Assignee, as
appropriate.   3   Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment.   4   Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.   5   Set forth,
to at least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder.   6   To be completed if the Assignor and the Assignee intend that
the minimum assignment amount is to be determined as of the Trade Date.

 



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

 
[Consented to and]7 Accepted:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent
      By:           Title:                [Consented to:

MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership
      By:           Name:           Title:]8      

 

7   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   8   To be added if the consent of the
Borrower is required pursuant to Section 10.6 of the Credit Agreement (e.g., no
Event of Default has occurred and is continuing).

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
Amended and Restated Revolving Credit Agreement, dated as of April
26, 2011, by and among Medical Properties Trust, Inc., MPT Operating
Partnership, L.P., the several lenders from time to time parties
thereto, KeyBank National Association, as Syndication Agent, and
JPMorgan Chase Bank, N.A., as Administrative Agent

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.6 of the Credit Agreement,
including the definition of Eligible Assignee (subject to such consents, if any,
as may be required thereunder), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and

 



--------------------------------------------------------------------------------



 



executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF
BORROWING REQUEST
________ ___, 20___
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders party to the
Credit Agreement referred to below
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention: Loan and Agency Services Group
     Re:      Borrowing Request
Ladies and Gentlemen:
     Reference is hereby made to that certain Amended and Restated Revolving
Credit Agreement dated as of April 26, 2011 (as amended, supplemented, restated
or otherwise modified from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings given to
them therein), among Medical Properties Trust, Inc., MPT Operating Partnership,
L.P. (the “Borrower”), the institutions from time to time party thereto as
lenders, KeyBank National Association, as Syndication Agent, and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”).
     The Borrower hereby irrevocably requests, pursuant to Section [2.5] [2.7]
of the Credit Agreement, a borrowing under the Credit Agreement and, in
connection therewith, sets forth below the information relating to such
borrowing (the “Proposed Borrowing”) as required pursuant to the terms of the
Credit Agreement:
     (i) The funding date (which shall be a Business Day) of the Proposed
Borrowing is ___________, 20_.
     (ii) The aggregate amount of the Proposed Borrowing is $__________.1
 

1   Such amount for any Eurodollar borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000. At the
time that each ABR borrowing is made, such borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $1,000,000;
provided that an ABR borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Revolving Commitments. Each Swingline
Loan shall be in an amount that is an integral multiple of $100,000 and not less
than $500,000.

 



--------------------------------------------------------------------------------



 



     (iii) The Proposed Borrowing will be a borrowing of [Eurodollar Loans] [ABR
Loans][Swingline Loans].2
     [(iv) The requested Interest Period for the Proposed Borrowing which is a
borrowing of Eurodollar Loans is from __________ and ending ___________ (for a
total of _______ months).3]
     (v) The amount of the Available Revolving Commitments as of the date of
this Borrowing Request is $________________, after giving effect to the amount
of this Borrowing Request and of any Proposed Borrowings in any prior Borrowing
Requests delivered by the Borrower, but not yet funded.
     [(vi) The amount by which $25,000,000 exceeds the aggregate principal
amount of outstanding Swingline Loans is _____________, which amount includes
the amount of any Swingline Loans in this Proposed Borrowing.4]
     The Borrower hereby directs the Administrative Agent to disburse the
proceeds of the Loans comprising the Proposed Borrowing on the funding date
therefor by crediting the account of the Borrower on the books of the
Administrative Agent, whereupon the proceeds of such Loans shall be deemed
received by or for the benefit of the Borrower.
     The Borrower hereby certifies that the conditions precedent contained in
Section 5.2 of the Credit Agreement are satisfied on the date hereof and will be
satisfied on the funding date of the Proposed Borrowing, including that the
Borrower will be in compliance with the financial covenants set forth in
Sections 7.1(a), 7.1(f) and 7.1(g) of the Credit Agreement on a pro forma basis
on the funding date of the Proposed Borrowing, after giving effect to the
Proposed Borrowing. Attached hereto are calculations in reasonable detail
demonstrating such compliance, including as to the calculation of Unencumbered
Asset Value.

            MPT OPERATING PARTNERSHIP, L.P.
      By:           Name:           Title:        

 

2   Provided that there shall not be at anytime more than a total of 5
Eurodollar Tranches outstanding.   3   To be specified if the Proposed Borrowing
is a borrowing of Eurodollar Loans. Such Interest Period must comply with the
definition of “Interest Period” in the Credit Agreement.   4   To be specified
if the Proposed Borrowing is a borrowing of Swingline Loans.

2



--------------------------------------------------------------------------------



 



ATTACHMENT
to
Borrowing Request
dated ________ ___, 20___
[Attach pro forma covenant compliance certificate]

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF EXEMPTION CERTIFICATE
     Reference is made to the Amended and Restated Revolving Credit Agreement,
dated as of April 26, 2011 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Medical Properties Trust, Inc., a Maryland corporation, MPT Operating
Partnership, L.P., a Delaware limited partnership, as borrower (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to the Credit Agreement, KeyBank National Association, as Syndication
Agent, and JPMorgan Chase Bank, N.A., as administrative agent.
[________________], (the “Non-U.S. Lender”) is providing this certificate
pursuant to Section 2.19(d) of the Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement.
The Non-U.S. Lender hereby represents and warrants that:

1.   The Non-U.S. Lender is the sole record and beneficial owner of the Loans in
respect of which it is providing this certificate.

2.   The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Code. In this regard, the Non-U.S. Lender further represents and warrants
that:

  a.   the Non-U.S. Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

  b.   the Non-U.S. Lender has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements.

3.   The Non-U.S. Lender is not a ten-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code.

4.   The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person with the meaning of Section 881(c)(3)(C) of the
Code.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

            [NAME OF NON-U.S. LENDER]
      By:           Name:           Title:                 Date:                
       

 